 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53      Desc Main
                                     Document      Page 1 of 63



                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MINNESOTA


 In re:
                                                        Case No.: 15-50792
 Diocese of Duluth,
                                                        Chapter 11
                Debtor-in-Possession.



      FIRST MODIFIED JOINT DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF
             REORGANIZATION PROPOSED BY THE DIOCESE OF DULUTH
             AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS


GRAY PLANT MOOTY                                        STINSON, LLP
Phillip Kunkel                                          Robert T. Kugler (#194116)
1010 West Street Germain                                Edwin H. Caldie (#388930)
Suite 600                                               Andrew J. Glasnovich (#398366)
St Cloud, MN 56301                                      50 South Sixth Street, Suite 2600
320-252-4414                                            Minneapolis, MN 55402
Fax : 320-252-4482                                      robert.kugler@stinson.com
phillip.kunkel@gpmlaw.com                               ed.caldie@stinson.com

and                                                     Telephone: 612-335-1500
                                                        Facsimile: 612-335-1657
ELSAESSER ANDERSON CHTD
J. Ford Elsaesser
Bruce A. Anderson                                       Attorneys for the Official Committee of
320 East Neider Avenue, Suite 102                       Unsecured Creditors for the Diocese of
Coeur d’Alene, ID 83815                                 Duluth
208-667-2900
brucea@eaidaho.com
ford@eaidaho.com

Attorneys for the Diocese of Duluth, Debtor, and
Debtor in Possession



Dated: July 9, 2019




CORE/3008165.0002/154242258.1
 Case 15-50792               Doc 392           Filed 08/16/19 Entered 08/16/19 12:40:53                                  Desc Main
                                               Document      Page 2 of 63



                                                  TABLE OF CONTENTS


DISCLOSURE STATEMENT ....................................................................................................1
I. INTRODUCTION ...................................................................................................................1
II. NOTICE TO HOLDERS OF CLAIMS ...................................................................................2
III. EXPLANATION OF CHAPTER 11 .....................................................................................4
   A. Overview of Chapter 11....................................................................................................4
   B. Chapter 11 Plan ................................................................................................................5
   C. Confirmation of a Chapter 11 Plan....................................................................................5
   D. Summary of Classification and Treatment of Claims ........................................................6
IV. QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
    THE PLAN ..........................................................................................................................7
V. VOTING INSTRUCTIONS AND CONFIRMATION OF PLAN ......................................... 10
   A. Manner of Voting on Plan .............................................................................................. 10
   B. Claim Holders Entitled to Vote ....................................................................................... 11
   C. Classes Impaired and Entitled to Vote on the Plan .......................................................... 11
   D. Vote Required for Class Acceptance ............................................................................... 11
VI. THE DEBTOR AND ITS OPERATIONS ........................................................................... 12
   A. Pre-Petition .................................................................................................................... 12
   B. Need for Reorganization ................................................................................................. 13
   C. Response to Sexual Abuse .............................................................................................. 15
VII. THE CHAPTER 11 CASE ................................................................................................. 16
   A. The Chapter 11 Filing ..................................................................................................... 16
   B. Retention of Counsel ...................................................................................................... 16
   C. Appointment of Creditors’ Committee ............................................................................ 16
   D. Unknown Claims Representative .................................................................................... 16
   E. Asset Sales and Other Dispositions; Planned Dispositions .............................................. 17
   F. Bar Dates and Objections to Claims ................................................................................ 17
   G. Plan Exclusivity.............................................................................................................. 18
   H. Post-Petition Operations and Select Financial Information .............................................. 18
   I.    Post-Petition Litigation – Adversary Proceeding 16-05012 Regarding Insurance
         Coverage: ....................................................................................................................... 19
   J.    Settlement Negotiations and Mediations. ........................................................................ 20
   K. The Insurance Settlements. ............................................................................................. 21


                                                                     i
CORE/3008165.0002/154242258.1
 Case 15-50792                Doc 392          Filed 08/16/19 Entered 08/16/19 12:40:53                                  Desc Main
                                               Document      Page 3 of 63



VIII. SUMMARY OF THE PLAN ............................................................................................ 22
   A. General ........................................................................................................................... 23
      A. Brief Explanation of Chapter 11................................................................................... 23
      B. Acceptance of the Plan................................................................................................. 23
      C. Classification of Claims Generally ............................................................................... 24
   B. Classification and Treatment of Claims Under the Plan .................................................. 24
      A. Unclassified Claims ..................................................................................................... 24
      B. Priority Tax Claims...................................................................................................... 26
      C. Class 1 – Priority Claims ............................................................................................. 26
      D. Class 2 – Governmental Unit Claims ........................................................................... 26
      E. Class 3 – Tort Claims Other Than Unknown Tort Claims ............................................ 27
      F. Class 4 - Unknown Tort Claims ................................................................................... 28
      G. Class 5 – General Unsecured Claims ............................................................................ 30
      H. Classes 6A and 6B – Abuse Related Contingent Claims ............................................... 30
   C. Means for Execution of the Plan ..................................................................................... 31
      A. Establishment of Trust ................................................................................................. 31
      B. Funding of Trust .......................................................................................................... 31
      C. Establishment of Reserve Accounts ............................................................................. 31
      D. Liquidation and Payment of Tort Claims ...................................................................... 31
      E. Treatment of Executory Contracts and Unexpired Leases............................................. 33
   D. Procedure for Determination of Claims Other than Tort Claims Based on the Sexual
      Abuse Proof of Claim Form............................................................................................ 33
      A. Objection to Claims. .................................................................................................... 33
      B. Disputed Claims. ......................................................................................................... 33
      C. Treatment of Contingent Claims. ................................................................................. 33
   E. Provisions Governing Distributions ................................................................................ 33
      A. Distribution Only to Holders of Allowed Claims.......................................................... 33
      B. Transmittal of Distributions. ........................................................................................ 34
      C. Timing of Distributions. ............................................................................................... 34
      D. Form of Distributions................................................................................................... 35
      E. No Professional Fees or Expenses. ............................................................................... 35
      F. Claim Estimation. ........................................................................................................ 35
      G. No Interest on Claims. ................................................................................................. 35
      H. Withholding Taxes....................................................................................................... 36
      I. No De Minimis Distributions. ...................................................................................... 36

                                                                    ii
CORE/3008165.0002/154242258.1
 Case 15-50792               Doc 392           Filed 08/16/19 Entered 08/16/19 12:40:53                                  Desc Main
                                               Document      Page 4 of 63



      J. Manner of Cash Payments. .......................................................................................... 36
IX. CONDITIONS TO EFFECTIVE DATE ............................................................................. 36
   A. Conditions to Occurrence of Effective Date .................................................................... 36
   B. Notice of Effective Date ................................................................................................. 37
   C. Effect of Non-Occurrence of Conditions ......................................................................... 37
X. EFFECT OF PLAN CONFIRMATION................................................................................ 37
   A. Dissolution of Committee ............................................................................................... 37
   B. Discharge and Injunction ................................................................................................ 37
   C. Channeling Injunction .................................................................................................... 38
   D. Supplemental Settling Insurer Injunction ........................................................................ 40
      A. Supplemental Injunction Preventing Prosecution of Claims Against Settling Insurer
         Entities ........................................................................................................................ 40
   E. Permanent Injunction Against Prosecution of Released and Channeled Claims ............... 41
   F. Exculpation and Limitation of Liability of Exculpated Parties ........................................ 42
   G. Timing............................................................................................................................ 42
   H. No Bar on Certain Claims ............................................................................................... 43
XI. CHILD PROTECTION PROTOCOLS ............................................................................... 43
XII. THE REORGANIZED DEBTOR ...................................................................................... 43
      A. Continued Corporate Existence .................................................................................... 43
      B. Vesting of Assets ......................................................................................................... 43
      C. Identify of Officers of Reorganized Debtor .................................................................. 43
      D. Further Authorization .................................................................................................. 44
XIII. CERTAIN OTHER GENERAL PROVISIONS OF THE PLAN ....................................... 44
      A. Causes of Action/Avoidance Actions ........................................................................... 44
      B. Retention of Jurisdiction .............................................................................................. 44
      C. Modification of the Plan .............................................................................................. 46
      D. Severability ................................................................................................................. 47
      E. Section 1146 Exemption .............................................................................................. 47
      F. Management of the Reorganized Debtor ...................................................................... 47
XIV. CONFIRMATION PROCEDURES ................................................................................. 47
   A. Solicitation of Votes; Acceptance ................................................................................... 48
   B. Confirmation Hearing ..................................................................................................... 48
   C. Best Interests of Creditors Test ....................................................................................... 49
   D. Feasibility....................................................................................................................... 50
   E. Cram Down .................................................................................................................... 50

                                                                    iii
CORE/3008165.0002/154242258.1
 Case 15-50792               Doc 392           Filed 08/16/19 Entered 08/16/19 12:40:53                                 Desc Main
                                               Document      Page 5 of 63



XV. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN ..... 51
   A. Liquidation Under Chapter 7 of the Bankruptcy Code..................................................... 51
   B. Alternative Chapter 11 Plans .......................................................................................... 51
XVI. CERTAIN FEDERAL INCOME TAX CONSIDERATIONS .......................................... 51
   A. The Trust ........................................................................................................................ 52
   B. Federal Income Tax Consequences to Holders of Claims ................................................ 53
XVII. VOTING INSTRUCTIONS ............................................................................................ 54
XVIII. CONCLUSION ............................................................................................................. 55

                                                            EXHIBITS

 Exhibit A:                       Chapter 11 Joint Plan of Reorganization Proposed by the Diocese of
                                  Duluth (Filed as a Separate Document)

 Exhibit B:                       Order Approving the Disclosure Statement (Proposed)

 Exhibit C:                       Liquidation Analysis

 Exhibits D – H:                  Insurer Settlement Agreements




                                                                   iv
CORE/3008165.0002/154242258.1
    Case 15-50792        Doc 392       Filed 08/16/19 Entered 08/16/19 12:40:53                     Desc Main
                                       Document      Page 6 of 63



                                      DISCLOSURE STATEMENT1

       On December 7, 2015 (the “Petition Date”), the Diocese of Duluth (the “Debtor”) filed a
voluntary Chapter 11 petition with the United States Bankruptcy Court for the District of
Minnesota (the “Bankruptcy Court”). Since the Petition Date, the Debtor has remained in
possession of its assets and has continued to own, operate and manage its affairs pending the
approval of a plan of reorganization in accordance with the provisions of Title 11 of the United
States Code (as amended, the “Bankruptcy Code”). The Debtor seeks confirmation of its Joint
Chapter 11 Plan of Reorganization (as it may hereafter be amended or modified, the “Plan”).

      Pursuant to §1125 of the Bankruptcy Code, the Debtor and the Official Committee of
Unsecured Creditors (the “Committee”) now submit this Disclosure Statement (the “Disclosure
Statement”) in connection with the Plan.

                                                        I.

                                              INTRODUCTION

       The Debtor and the Committee provide this Disclosure Statement to all of the Debtor’s
known creditors and other parties in interest in order to provide adequate information to enable
them to make an informed decision on whether to accept or reject the Plan. All holders of Claims
are hereby advised and encouraged to read this Disclosure Statement and the Plan in its entirety
before voting to accept or reject the Plan.

        The Plan summary and statements made in this Disclosure Statement are qualified in its
entirety by reference to the Plan (a copy of which accompanies this Disclosure Statement as
Exhibit A).

     BY ORDER DATED _________ __, 2019 (THE “DISCLOSURE STATEMENT
ORDER”), THE BANKRUPTCY COURT APPROVED THIS DISCLOSURE STATEMENT,
WHICH INCLUDES AND DESCRIBES THE PLAN, AS CONTAINING ADEQUATE
INFORMATION OF A KIND AND IN SUFFICIENT DETAIL TO ENABLE CREDITORS OF
THE DEBTOR TO MAKE AN INFORMED DECISION ABOUT THE PLAN. A COPY OF
THE DISCLOSURE STATEMENT ORDER IS ATTACHED HERETO AS EXHIBIT B. ONLY
HOLDERS OF ALLOWED CLAIMS IN CLASS 3 (TORT CLAIMS OTHER THAN
UNKNOWN TORT CLAIMS), CLASS 4 (UNKNOWN TORT CLAIMS), CLASS 5 (GENERAL
UNSECURED CLAIMS) AND CLASSES 6A AND 6B (ABUSE RELATED CONTINGENT
CLAIMS), ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.
ACCORDINGLY, EXCEPT FOR THE DEEMED ACCEPTING CLASS 1 AND CLASS 2
CLAIMS, THE DEBTOR IS SOLICITING ACCEPTANCES OF THE PLAN FROM ALL
HOLDERS OF CLAIMS AGAINST THE DEBTOR.

     THE DEBTOR AND THE COMMITTEE BELIEVE THAT THE PLAN IS IN THE BEST
INTERESTS OF AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS
RECOVERIES TO HOLDERS OF ALL CLAIMS AGAINST THE DEBTOR. ALL HOLDERS

1
  Capitalized terms not otherwise defined in this Disclosure Statement have the meanings and definitions assigned to
them in the Plan.

                                                         1
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53         Desc Main
                                   Document      Page 7 of 63



OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN ARE URGED TO
VOTE IN FAVOR OF THE PLAN.

     VOTING INSTRUCTIONS ARE CONTAINED IN THE ATTACHED DISCLOSURE
STATEMENT ORDER. IN ADDITION, THE SOLICITATION PACKAGE ACCOMPANYING
EACH OF THE BALLOTS CONTAINS APPLICABLE VOTING INSTRUCTIONS. TO BE
COUNTED, YOUR BALLOT MUST BE PROPERLY COMPLETED, EXECUTED AND
ACTUALLY RECEIVED BY THE DEBTOR BY 5:00 P.M. (PREVAILING CENTRAL
TIME), ON ______________, 2019 (THE “VOTING DEADLINE”).

        The Bankruptcy Court’s approval of the Disclosure Statement does not constitute a
recommendation by the Court either for or against the Plan. No statements or information
concerning the Plan and the transactions contemplated thereby have been authorized, other than
the statements and information set forth in this Disclosure Statement. All other statements
regarding the Plan and the transactions contemplated, whether written or oral, are unauthorized.

        The Bankruptcy Court has scheduled a hearing to consider Confirmation of the Plan for
______________, 2019 at 9:30 A.M. (Prevailing Central Time) (the “Confirmation Hearing”) at
the United States Bankruptcy Court, 300 South Fourth Street, Minneapolis, MN. This hearing
may be adjourned from time to time, including without further notice other than by announcement
in the Bankruptcy Court on the scheduled date of such hearing. At that hearing, the Bankruptcy
Court will consider whether the Plan satisfies the various requirements of the Bankruptcy Code.
The Bankruptcy Court will then also receive and consider a ballot report prepared by the Debtor
concerning the votes for acceptance or rejection of the Plan by the parties entitled to vote.

                                               II.

                                NOTICE TO HOLDERS OF CLAIMS

        The purpose of this Disclosure Statement is to enable you, as a creditor whose Claim is
impaired under the Plan, to make an informed decision in exercising your right to accept or reject
the Plan.

     THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
THAT MAY BEAR ON YOUR DECISION TO VOTE TO ACCEPT OR REJECT THE
PLAN. PLEASE READ THIS DOCUMENT AND ALL EXHIBITS THERETO WITH
CARE.

     PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
PLAN. IN THE EVENT OF ANY CONFLICT BETWEEN THE DESCRIPTIONS SET
FORTH IN THIS DISCLOSURE STATEMENT AND THE TERMS OF THE PLAN OR
ANY OTHER APPLICABLE DOCUMENT, THE TERMS OF THE PLAN OR ANY SUCH
APPLICABLE DOCUMENT SHALL GOVERN. UNLESS OTHERWISE SPECIFIED,
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE
ONLY AS OF THE DATE HEREOF AND THERE CAN BE NO ASSURANCE THAT THE
STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER


                                                2
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53   Desc Main
                                   Document      Page 8 of 63



THE DATE HEREOF. THIS DISCLOSURE STATEMENT DOES NOT REFLECT
EVENTS THAT MAY OCCUR AFTER THAT DATE AND MAY HAVE A MATERIAL
IMPACT ON THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT.

     NO REPRESENTATIONS CONCERNING THE DEBTOR, THE ESTIMATED
VALUE OF THE DEBTOR’S PROPERTY AND/OR THE ESTIMATED ASSETS TO BE
GENERATED FROM THE LIQUIDATION OF THE DEBTOR’S ASSETS, ARE
AUTHORIZED BY THE DEBTOR OTHER THAN AS SET FORTH IN THIS
DISCLOSURE STATEMENT. ANY REPRESENTATIONS OR INDUCEMENTS MADE
TO SECURE YOUR ACCEPTANCE THAT ARE NOT CONTAINED IN THIS
DISCLOSURE STATEMENT, SHOULD NOT BE RELIED UPON BY YOU IN CASTING
YOUR VOTE WITH RESPECT TO THE PROPOSED PLAN.

     THIS DOCUMENT WAS COMPILED FROM INFORMATION OBTAINED BY
THE DEBTOR FROM NUMEROUS SOURCES BELIEVED TO BE ACCURATE TO THE
BEST OF THE DEBTOR’S KNOWLEDGE, INFORMATION AND BELIEF. HOWEVER,
THE DEBTOR AND ITS ADVISORS DO NOT REPRESENT OR WARRANT THAT
THIS DISCLOSURE STATEMENT IS COMPLETE OR THAT THE INFORMATION
CONTAINED HEREIN IS FREE FROM ANY INACCURACY OR OMISSION.

    THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE, AND RULE 3016(b) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE (THE “BANKRUPTCY RULES”)
AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAW OR OTHER NON-BANKRUPTCY LAW.

      NOTHING IN THIS DISCLOSURE STATEMENT IS OR SHALL BE DEEMED
TO BE AN ADMISSION OR A DECLARATION AGAINST INTEREST BY THE
DEBTOR FOR PURPOSES OF ANY EXISTING OR FUTURE LITIGATION. AS TO
CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR
THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE
IN SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL NOT
BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER
LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST THE
DEBTOR AND DEBTOR IN POSSESSION IN THIS CASE.

     ALTHOUGH THE DEBTOR’S PROFESSIONALS AND THE COMMITTEE’S
PROFESSIONALS HAVE ASSISTED IN THE PREPARATION OF THIS DISCLOSURE
STATEMENT BASED ON THE FACTUAL INFORMATION AND ASSUMPTIONS
RESPECTING THE FINANCIAL, BUSINESS AND ACCOUNTING DATA PROVIDED
BY THE DEBTOR, THE DEBTOR’S PROFESSIONALS AND THE COMMITTEE’S
PROFESSIONALS HAVE NOT INDEPENDENTLY VERIFIED THE INFORMATION
SET FORTH IN THIS DISCLOSURE STATEMENT AND MAKE NO

                                               3
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 9 of 63



REPRESENTATIONS OR WARRANTIES AS TO SUCH INFORMATION. SUCH
PROFESSIONALS DO NOT REPRESENT OR WARRANT THAT THIS DISCLOSURE
STATEMENT IS COMPLETE OR IS FREE FROM ANY INACCURACY OR OMISSION.

        Each holder of a Claim entitled to vote to accept or reject the Plan should read this
Disclosure Statement and the Plan (including all Exhibits and Schedules to the Plan and Disclosure
Statement) in their entirety before voting. No solicitation of votes to accept or reject the Plan may
be made except pursuant to this Disclosure Statement and Section 1125 of the Bankruptcy Code.
Except for the Debtor and certain of the Professionals it has retained, no person has been authorized
to use or promulgate any information concerning the Debtor, its business, or the Plan other than
the information contained in this Disclosure Statement and if given or made, such information may
not be relied upon as having been authorized by the Debtor. You should not rely on any
information relating to the Debtor, its business or the Plan other than that contained in this
Disclosure Statement and the Exhibits hereto.

        After carefully reviewing this Disclosure Statement, including the attached Exhibits, please
indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan pursuant
to the procedures set forth in the Solicitation Package, which will be sent under separate cover.

       You will be bound by the Plan if it is confirmed by the Bankruptcy Court, even if you do
not vote to accept the Plan, or if you are the holder of an unimpaired Claim.

                THE DEBTOR AND COMMITTEE URGE ALL HOLDERS OF
                      IMPAIRED CLAIMS TO ACCEPT THE PLAN.

                                                III.

                                EXPLANATION OF CHAPTER 11

A.       Overview of Chapter 11

       Chapter 11 is the principal chapter of the Bankruptcy Code pursuant to which a debtor may
reorganize its operations in an orderly fashion for the benefit of its creditors, stockholders, and
other parties in interest.

         The commencement of a Chapter 11 case creates an estate comprising all the legal and
equitable interests of the Debtor as of the date the petition is filed. Sections 1101, 1107, and 1108
of the Bankruptcy Code provide that a debtor may continue to operate and remain in possession
of its property as a “Debtor-in-Possession” unless the Bankruptcy Court orders the appointment of
a trustee. In the Debtor’s Case, the Debtor remains as the Debtor-in-Possession.

        The filing of a petition under the Bankruptcy Code triggers the automatic stay provisions
of the Bankruptcy Code. Section 362 of the Bankruptcy Code provides, among other things, for
an automatic stay of all attempts by creditors or other third parties to collect on prepetition claims
against a debtor or otherwise interfere with its property or operations. Exempted from the
automatic stay are governmental authorities seeking to exercise regulatory or policing powers.
Except as otherwise ordered by the Bankruptcy Court, the automatic stay remains in full force and
effect until the effective date of a confirmed Chapter 11 plan.

                                                  4
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 10 of 63



B.       Chapter 11 Plan

        The formulation of a Chapter 11 plan is the principal purpose of a Chapter 11 case. A
Chapter 11 plan sets forth the means for satisfying the holders of claims against and interests in a
debtor’s estate. A Chapter 11 plan may provide anything from a complex restructuring of a
debtor’s operations and its related obligations to a simple liquidation of a debtor’s assets. In either
event, upon confirmation of a plan, it becomes binding on a debtor and all of its creditors, and the
prior obligations owed by a debtor to such parties are compromised and exchanged for the
obligations specified in the plan. The Plan incorporates a compromise reached among the Debtor
and the Committee that the Debtor and the Committee believe provides a fair and equitable
allocation of the Debtor’s assets that will be distributed to creditors and treatment of all Claims
against the Debtor.

        After a Chapter 11 plan has been filed, the holders of impaired claims against and equity
interests in a debtor are permitted to vote to accept or reject the plan. Before soliciting acceptances
of a proposed plan, Section 1125 of the Bankruptcy Code requires the Debtor to prepare and file a
disclosure statement containing adequate information of a kind, and in sufficient detail, to enable
a hypothetical reasonable investor to make an informed judgment about the Plan. This Disclosure
Statement is presented to holders of Claims against the Debtor to satisfy the requirements of
Section 1125 of the Bankruptcy Code in connection with the Debtor’s solicitation of votes on
the Plan.

C.       Confirmation of a Chapter 11 Plan

        If all classes of Claims accept the Plan, the Bankruptcy Court may confirm the Plan if the
Bankruptcy Court independently determines that the requirements of Section 1129(a) of the
Bankruptcy Code have been satisfied. The Debtor and the Committee believe that the Plan
satisfies all the applicable requirements of Section 1129(a) of the Bankruptcy Code.

        Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or, where
applicable, interest in a particular class vote in favor of a plan for the Bankruptcy Court to
determine that such class has accepted the plan. Rather, a class of claims or interests will be
deemed to have accepted a plan if the Bankruptcy Court determines that the plan has been accepted
by more than a majority in number and at least two-thirds in amount of those claims actually voting
in such class. Only the holders of allowed Claims and Tort Claims who actually vote will be
counted as either accepting or rejecting the Plan.

        Furthermore, classes that are to receive no distribution under a plan are conclusively
deemed to have rejected such plan. Accordingly, acceptances of a plan will generally be solicited
only from those persons who hold claims or equity interests in an impaired class.

      Classes 3 (Tort Claims other than Unknown Tort Claims), 4 (Unknown Tort Claims),
5 (General Unsecured Claims), and 6A and 6B (Abuse Related Contingent Claims) are
impaired under the Plan and entitled to vote on the Plan.

       Classes 1 (Priority Claims), 2 (Governmental Unit Claims) are deemed unimpaired
under the Plan and are deemed to accept the Plan.


                                                  5
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                     Document      Page 11 of 63



         In general, a Bankruptcy Court also may confirm a Chapter 11 plan even though fewer than
all the classes of impaired claims against and equity interests in a debtor accept such plan. For a
Chapter 11 plan to be confirmed, despite its rejection by a class of impaired claims or equity
interests, a plan must be accepted by at least one class of impaired claims (determined without
counting the vote of insiders) and the proponent of the plan must show, among other things, that
the plan does not “discriminate unfairly” and that the plan is “fair and equitable” with respect to
each impaired class of claims or equity interests that have not accepted the plan.

        Under Section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides: (a) with
respect to secured claims, that each such holder will receive or retain on account of its claim
property that has a value, as of the effective date of the plan, in an amount equal to the allowed
amount of such claim or such other treatment as accepted by the holder of such claim; and (b) with
respect to unsecured claims and equity interests, that the holder of any claim or equity interest that
is junior to the claims or equity interests of such class will not receive on account of such junior
claim or equity interest any property at all unless the senior class is paid in full.

        A plan does not “discriminate unfairly” against a rejecting class of claims or equity
interests if (a) the relative value of the recovery of such class under the plan does not differ
materially from that of any class (or classes) of similarly situated claims or equity interests, and
(b) no senior class of claims or equity interests is to receive more than 100% of the amount of the
claims or equity interests in such class. The Debtor and the Committee believe that the Plan
will satisfy the foregoing requirements as to any rejecting Class of Claims, and can therefore
be confirmed despite any such rejection by any Class.

D.       Summary of Classification and Treatment of Claims

        Detailed elsewhere in this Disclosure Statement is a description of the technical aspects of
the classification of Claims, the relative allocations of property to holders of such Claims, the
methodology as to how such property is to be distributed, the risks inherent in the proposed Plan,
and the applicable bankruptcy and tax consequences of the Plan. However, the Debtor believes
that a broad overview of what, in their opinion, the Debtor and creditors are likely to receive under
the Plan, will be helpful for your consideration of whether you wish to accept or reject the Plan.

       The following is a summary of the classification of all Claims under the Plan and the
proposed treatment of each such Class under the Plan. This summary is qualified in its entirety by
reference to the Plan:

     CLASS                      DESCRIPTION                   IMPAIRMENT                VOTING
 1               Priority Claim                           Unimpaired                  No
 2               Governmental Unit Claims            Unimpaired                       No
 3               Tort Claims Other Than Unknown Tort Impaired                         Yes
                 Claims

 4               Unknown Tort Claims                      Impaired                    Yes
 5               General Unsecured Claims                 Impaired                    Yes

                                                  6
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                     Document      Page 12 of 63



   CLASS                        DESCRIPTION                   IMPAIRMENT                VOTING
 6A              Abuse Related Contingent Claims          Impaired                    Yes
 6B              Abuse Related Contingent Claims          Impaired                    Yes

         As discussed in the Liquidation Analysis attached hereto as Exhibit C, the Debtor
estimates that recoveries for holders of Classes 3, 4, 5, 6A, and 6B will be greater than in
liquidation under Chapter 7 of the Bankruptcy Code because the total amount of property available
for distribution is greater under the Plan than in liquidation under Chapter 7. In addition, the
Debtor believes that theoretical distributions under a Chapter 7 case would likely be delayed due
to the time it will take a Chapter 7 trustee to assess the Debtor’s assets, review and analyze claims,
and evaluate and litigate claims against third parties. Holders of allowed Claims entitled to vote
to accept or reject the Plan should review the Liquidation Analysis (including all footnotes thereto
and documents referenced therein) in assessing whether to vote to accept or reject the Plan.

                                                IV.

                         QUESTIONS AND ANSWERS REGARDING THIS
                          DISCLOSURE STATEMENT AND THE PLAN

Why is the Debtor sending me this Disclosure Statement?

        The Debtor and the Committee are seeking to obtain Bankruptcy Court approval of the
Plan. Prior to soliciting acceptances of the Plan, Section 1125 of the Bankruptcy Code requires
the preparation and approval of a disclosure statement containing adequate information of a kind,
and in sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment
regarding acceptance of the Plan. This Disclosure Statement is being submitted in accordance
with such requirements.

        The Plan is based on two groups of settlements. One group of settlements is among the
Diocese, the Diocese Parties, and the Settling Insurer Entities and amounts to $30,700,000.00.
This settlement is evidenced by Insurance Settlement Agreements that have previously received
Bankruptcy Court approval. In general terms, the Insurance Settlement Agreements provide for
(a) the Settling Insurers’ buy back of their policies from the Diocese Parties and (b) injunctions
which prohibit, amongst others, Tort Claimants from suing the Settling Insurer Entities.

        The other settlement is among the Diocese, the Diocese Parties, and the Committee and
amounts to $8,500,000.00. All settlements together provide that the Tort Claimants will receive
the grand total sum of $39,200,000.00, which will be payable to the Trust set up through the Plan
and Disclosure Statement process. The funds will be allocated pursuant to the Trust Distribution
Protocols attached as Exhibit D to the Plan. In addition, a fund in the amount to be determined
will be established to pay Unknown Tort Claimants pursuant to the Plan, the Trust Distribution
Protocols, and other Plan documents.




                                                  7
CORE/3008165.0002/154242258.1
    Case 15-50792        Doc 392       Filed 08/16/19 Entered 08/16/19 12:40:53                      Desc Main
                                       Document      Page 13 of 63



What happens to my recovery if the Plan is not confirmed, or does not go effective?

         If the Plan is not confirmed, the Debtor believes it is unlikely that the Debtor will be able
to reorganize. The Plan memorializes a comprehensive settlement between the Debtor and the
Committee, which allocates a substantial portion of the Debtor’s assets to the Trust that will be
established for the benefit of Tort Claimants and Unknown Tort Claimants. In addition,
confirmation of the Plan is necessary to effectuate the settlement with the Debtor’s insurance
carriers that will be used to fund the Plan and the Trust created pursuant to the Plan for the benefit
of holders of Tort Claims and Unknown Tort Claims. If the Plan is not confirmed in a timely
manner, it is unclear whether the transactions contemplated in the Plan could be implemented and
what holders of Claims would ultimately receive on account of their Claims. It is possible that
any alternative may provide holders of Claims with less than they would have received pursuant
to the Plan on account of, among other things, the cost of negotiating, drafting and potentially
litigating an alternative Plan, as well as complex litigation regarding Tort Claims and the potential
loss of funds from insurance carriers pursuant to settlements. Moreover, non-confirmation of the
Plan may result in dismissal of this case in its entirety. For a more detailed description of the
consequences of this scenario, see “Best Interests of Creditors Test,” which begins on page 47
hereof, and the Liquidation Analysis attached as Exhibit C to this Disclosure Statement.

If the Plan provides that I get a distribution, do I get it upon confirmation or when the Plan
goes effective, and what do you mean when you refer to “Confirmation,” “Effective Date”
and “Consummation?”2

        “Confirmation” of the Plan refers to the approval of the Plan by the Bankruptcy Court.
Confirmation of the Plan does not guarantee that you will receive the distribution contemplated
under the Plan. After Confirmation of the Plan by the Bankruptcy Court, there are conditions that
need to be satisfied or waived so that the Plan can be consummated and become effective.
References to the “Effective Date” means the later of 30 days or the date that all conditions to the
Plan have been satisfied or waived and the Plan has been fully consummated. Distributions will
only be made on the Effective Date or as soon as practicable thereafter, based on, among other
things, the amount of cash available to satisfy Claims, the time that the Abuse Claims Reviewer
requires to complete his analysis of certain Tort Claims, the amount of Claims outstanding against
the Debtor, and the Trustee’s business judgment. The Tort Claims Reviewer analyzes the Tort
Claims pursuant to the Trust Distribution Protocols. The Trust will distribute the funds after
review of the Tort Claims is complete pursuant to the terms of the Plan, the Confirmation Order,
the Trust Distribution Protocols, the Trust Agreement, the applicable releases, and any other
applicable Plan documents.

Where is the cash required to fund the Plan coming from?

        The cash required to fund the Trust that will pay holders of Class 3 and 4 Claims, will come
from (i) $8.5 million or more of cash from the Debtor, and (ii) $30,700,000.00 of cash from the
Settling Insurers. The cost to fund payments to holder of Class 4 Claims will come from cash from
the Debtor. The cash required to fund payments for Professional Claims and costs of the Trust

2
 The descriptions’ capitalized terms in response to this question are qualified in their entirety by reference to the
definitions in the Plan.

                                                         8
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 14 of 63



will come from the Debtor and/or the Reorganized Debtor. To fund its requirement to pay the
$8,500,000.00, the Debtor anticipates selling certain real property, using available cash savings,
taking out a substantial loan, and the balance coming from the Catholic faithful, via contributions
from the various Catholic Entities, including parishes, missions and programs within the Diocese.

        In consideration for these contributions the Settling Insurer Entities and the Protected
Parties (including the foregoing Catholic Entities) will be protected from litigation under the Plan
and be beneficiaries of the Channeling Injunction, Permanent Injunction, and Supplemental
Settling Insurer Injunction contained in the Plan. In addition, Tort Claimants must sign a general
release of the Protected Parties and Settling Insurer Entities as a prerequisite to receiving
settlement amounts through the Plan and from the Trust.

Will there be any releases granted to parties other than the Debtor as part of the Plan?

        Yes. See “Exculpation and Limitation of Liability,” which begins on page 39. A Tort
Claimant’s distribution is conditioned upon the Tort Claimant delivering a general release to
Protected Parties and Settling Insurer Entities. The Ballots for the Tort Claimants contain the
releases.

Will there be any injunctions entered pursuant to the Plan?

        Yes. The Settling Insurer Entities and Protected Parties obtain the “Discharge and
Injunction,” which is quoted in section X.A below, the “Channeling Injunction,” which is quoted
in section X.C below, the “Supplemental Settling Insurer Injunction,” which is quoted in section
X.D below, and the “Permanent Injunction Against Prosecution of Released and Channeled
Claims,” which is quoted in section X.E below. These injunctions will require holders of Tort
Claims and Related Insurance Claims to seek an exclusive remedy provided in the Plan and
preclude claimants from pursuing Claims against the parties protected by such injunctions whether
or not such claimants receive a distribution under the Plan.

How do I vote for or against the Plan?

        This Disclosure Statement, accompanied by a Ballot or Ballots to be used for voting on the
Plan, is being distributed to the holders of Claims entitled to vote on the Plan. If you are a holder
of a Claim in Classes 3, 4, 5, 6A, and 6B (collectively, the “Voting Classes”), you may vote for
or against the Plan by completing the Ballot and returning it as set forth in the Solicitation Packages
which will be mailed out. See “Voting Instructions,” which begins on page 10.

What is the deadline to vote on the Plan?

       All Ballots must be actually received by the Debtor no later than 5:00 p.m. (Prevailing
Central Time) on [●], 2019 (the “Voting Deadline”).

Why is the Bankruptcy Court holding a Confirmation Hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing
on Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to Confirmation of the Plan.

                                                  9
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 15 of 63



When is the Confirmation Hearing scheduled to occur?

        The Bankruptcy Court has scheduled the Confirmation Hearing for [●], 2019 to take place
at 9:30 a.m. (Prevailing Central Time) before the Honorable Judge Robert J. Kressel, United States
Bankruptcy Judge, in the United States Bankruptcy Court, Courtroom [●], 300 South Fourth Street,
Minneapolis, MN. The Confirmation Hearing may be adjourned from time to time, including
without further notice except for an announcement of the adjourned date made at the Confirmation
Hearing or any adjournment thereof. Objections to Confirmation of the Plan must be filed and
served on the Debtor and certain other parties, by no later than [●], 2019 at 5:00 p.m. (Prevailing
Central Time) in accordance with the notice of the Confirmation Hearing that accompanies this
Disclosure Statement. Unless objections to Confirmation of the Plan are timely served and filed
in compliance with the Disclosure Statement Order, which is attached to this Disclosure Statement
as Exhibit A, it might not be considered by the Bankruptcy Court.

What is the purpose of the Confirmation Hearing?

       The confirmation of a plan of reorganization is the principal objective of a Chapter 11 case.
The confirmation of a plan of reorganization by the Bankruptcy Court binds a debtor, any person
acquiring property under the plan of reorganization, any creditor or equity interest holder of a
debtor and any other person or entity as may be ordered by the Bankruptcy Court in accordance
with the applicable provisions of the Bankruptcy Code.

What role does the Bankruptcy Court play after the Confirmation Hearing?

       After the Plan is confirmed, the Bankruptcy Court will still have exclusive jurisdiction over
all matters arising out of, or related to, the case and the Plan. A detailed description of the
Bankruptcy Court’s post-confirmation jurisdiction is provided in Section 16.1 of the Plan.

Do the Debtor and the Committee recommend voting in favor of the Plan?

       Yes. The Debtor and the Committee recommend voting for the Plan because the Plan
provides for a larger distribution, at the estimated Effective Date of the Plan, to the Debtor’s
unsecured creditors, including holders of Tort Claims and Unknown Tort Claims, than would
otherwise result from liquidation or any other reasonably available alternative. Accordingly, the
Debtor and the Committee recommend that holders of Claims in Voting Classes support
Confirmation of the Plan and vote to accept the Plan.

                                                 V.

                 VOTING INSTRUCTIONS AND CONFIRMATION OF PLAN

A.       Manner of Voting on Plan

        Before voting, this Disclosure Statement, as well as the Plan, should be read in its entirety.
You should only use the Ballot sent to you in the Solicitation Package to cast your vote for or
against the Plan.



                                                 10
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 16 of 63



        Ballots must be completed, dated, signed and returned pursuant to the procedures set
forth in the Solicitation Package.

B.       Claim Holders Entitled to Vote

        Under the Bankruptcy Code, any holder of a claim in a class that is “impaired” under a
plan is entitled to vote to accept or reject the plan, unless such class of claims neither receives nor
retains any property under the plan (in which case such class is deemed to have rejected the plan).
Bankruptcy Code §1124 provides generally that a Claim is impaired if the legal, equitable or
contractual rights of the claim are altered.

        Subject to the exceptions provided below, any holder whose Claim is impaired under the
Plan is entitled to vote if either (i) its Claim has been scheduled by the Debtor and such Claim is
not scheduled as disputed, contingent or unliquidated, or (ii) such Claim holder has filed a Proof
of Claim with respect to a Disputed Claim. Pursuant to Bankruptcy Rule 3018(a), Class 3 Tort
Claims shall be estimated at $1.00 for voting purposes only. The actual amount payable on account
of Class 3 Tort Claims will be determined pursuant to the Allocation Plan.

         A holder of a Disputed Claim is not entitled to vote on the Plan unless such Claim is
temporarily allowed by the Debtor or by an order of the Bankruptcy Court in an estimated amount
that it deems proper for the purpose of voting to accept or reject the Plan. In other words, only
holders of allowed Claims, Class 3 Claims (Tort Claims other than Unknown Tort Claims which
are estimated for voting purposes only at $1.00 for each Claim), Class 4 Unknown Tort Claims
(estimated for purposes only at $1.00 for each Claim), Class 5 General Unsecured Claims, and
Classes 6A and 6B Abuse Related Claims, may vote to accept or reject the Plan. A Claim to which
an objection has been filed by the Debtor or any other party-in-interest no later than
_______________, 2019, or a Claim (i) that is listed on the Debtor’s schedules as disputed,
unliquidated or contingent, and (ii) with respect to which a superseding Proof of Claim has not
been filed is not an allowed Claim for voting purposes, unless the Claim is settled by agreement
or the Bankruptcy Court allows the Claim (in whole or in part) by Final Decree. Upon request of
a party-in-interest, the Bankruptcy Court may temporarily allow or estimate a Disputed Claim for
purpose of voting on the Plan. Ballots cast in respect of Claims other than allowed Claims, and
Tort Claims will not be counted. In addition, a vote may be disregarded if the Bankruptcy Court
determines that the acceptance or rejection of the Plan by the claimant is not solicited or procured
in good faith or in accordance with the provisions of the Bankruptcy Code.

C.       Classes Impaired and Entitled to Vote on the Plan

        Claim holders in Classes 3, 4, 5 6A, and 6B are impaired under the Plan and are eligible,
subject to the limitations set forth above, to vote to accept or reject the Plan. Any controversy as
to whether any Claim or class of Claims is impaired under the Plan shall, after notice of any
hearing, be determined by the Bankruptcy Court.

D.       Vote Required for Class Acceptance

       Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
Claims as acceptance by at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in


                                                  11
CORE/3008165.0002/154242258.1
    Case 15-50792        Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53                  Desc Main
                                     Document      Page 17 of 63



number of holders of allowed claims in that class who cast ballots.3 Class 3 Claims shall be
estimated at $1.00 each for voting purposes only. As such, if more than half of the number of
Class 3 Claimants who vote cast Ballots in favor of the Plan, will be deemed to have accepted the
Plan. The vote for Class 4 will be cast by the Unknown Claims Representative.

                                                    VI.

                                THE DEBTOR AND ITS OPERATIONS

A.       Pre-Petition

      Every Catholic entity, including the Debtor, is subject to church law also called Canon
Law. The Debtor is structured and operates in accordance with Canon Law and is a juridic person
under Canon Law. The Debtor is also a legal civil entity organized as a religious Diocesan
Corporation under Minnesota Statutes Section 315.16.

        The Roman Catholic Church is comprised of territories, known as Dioceses, each of which
is subject to the authority of a Bishop who is responsible for the spiritual and pastoral well-being
of the people who live within that Diocese. The Diocese of Duluth was established by the Vatican
in 1889.

        The Diocese is the ecclesiastical entity subject to the authority of the Bishop of the Diocese,
currently Bishop Paul D. Sirba, who was appointed as Bishop, effective December 14, 2009.
Bishop Sirba is responsible to govern the Diocese, following the precepts of Canon Law, the
ecclesiastical law for the Roman Catholic Church.

        The Diocese serves a geographical area consisting of 10 northern Minnesota counties,
including Aitkin, Carlton, Cass, Cook, Crow Wing, Itasca, Koochiching, Lake, Pine and St. Louis
counties (the “Region”). There are 75 parishes and approximately 53,000 Catholic individuals in
the Region. These individuals and parishes are served by approximately 75 priests and 58 deacons.
The Diocese currently employs approximately 34 individuals, which includes clergy and laity.
Each parish is expected to help fund the Diocese. Beginning July 1, 2019, the assessment that
each parish pays to fund the general operations of the Diocese is set at 18.75% of the parish’s
envelope and plate collections taken at Mass. Each parish promotes an annual appeal to the
parishioners to assist in meeting its annual assessment obligation. As a religious organization, the
Diocese has no significant, ongoing for-profit business activities or business income. The
Diocese’s revenue primarily derives from donations and parish assessments.

        In addition to the 75 parishes, there are 11 Catholic schools in the Region, educating Pre-
K to 8 graders (collectively, the “Schools”), with a total enrollment of over 1,498 students. Various
other Catholic-based social and community service organizations operate in the Region, including
four Catholic nursing homes and two Catholic hospitals. Parishes, the Schools, and other
separately incorporated Catholic entities within the Diocese’s Region are not under the fiscal or
operating control of the Diocese. These other entities created to promote the mission of the Church
in the Region include the Seminarian Endowment Fund, Human Life and Development Fund, and

3
 In the case of Tort Claims based on Sexual Abuse Proof of Claim Forms and Future Tort Claims, such claims will
be deemed allowed in the amount of $1.00 claims for voting purposes only.

                                                      12
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 18 of 63



the Catholic Religious Education Endowment Fund. Each of these entities is incorporated as a
separate non-profit corporation under Chapter 317(A) or § 315.16 of the Minnesota Statutes.

        The Debtor maintains a number of departments, including Finance and Facilities
(responsibilities include financial and related functions, including budgeting, accounting,
investments, risk management, real estate and facilities, and employee and other benefits),
Catholic Schools (responsibilities include leadership development and ensuring Catholic identity
in schools), Development and Stewardship (responsibilities include parish development efforts
and programs to support a culture of stewardship), Marriage and Family Life (responsibilities
include marriage preparation, family programs, and efforts to promote the dignity of life from
conception to death), Continuing Formation of Clergy (responsibilities include clergy formation,
planning and leadership development support), Communications (responsibilities include
publication of the Northern Cross diocesan newspaper, diocesan websites, social media and other
communications), the departments of Youth and Young Adult Ministry as well as Evangelization
and Catechesis (responsibilities include out-reach in teaching and forming young disciples in the
faith), Social Apostolate (responsibilities include leadership in the areas of social concern and
providing support to those in desperate situations), Indian Ministry (directors responsibilities
include representing the diocese at various church, civic and tribal functions and serves as the
voice that brings Indian concerns to the attention of the Bishop), Vocations (responsibilities
include recruitment, education and formation of seminarians and candidates for permanent
diaconate), Safe Environment (responsibilities include establishing ‘safe environment’ programs,
working with parents, civil authorities, clergy, parish staffs, educators, and community
organizations to provide education and training for children, youth, parents, ministers, educators
and others about ways to make and maintain a safe environment for children). More specific
information is available on the Diocese’s website at http://www.dioceseduluth.org.

        The Debtor contends that each ecclesiastical entity (a Parish, for example) within the
Diocese is a juridic person in Canon (ecclesiastical) law. The Pastor for each Parish is appointed
by the Bishop, but in Canon law, the Pastor of each Parish is the steward of the property of the
parish to which he is appointed.

       The Diocese does not operate under the corporation sole model. Parish property located in
the Region is held by 75 separate parish corporations, each of which has been civilly organized
and exists under Section 315.15 of the Minnesota Statutes. Each Parish Corporation in the Region
owns the separate property used in the operation of the parish, normally including the church itself,
administrative offices, and, in most cases, a rectory that serves as the pastor’s (priest’s) residence.

B.       Need for Reorganization

        Over the last several decades, some clergy members in the Church have violated the sacred
trust placed in them by children and their families and the Church by committing acts of sexual
abuse. This conduct runs contrary to the teaching and traditions of the Church. The Diocese has
worked for more than two decades to meet the needs of survivors without filing for Chapter 11
reorganization. Since the 1990s, the Diocese has directed substantial resources towards providing
financial, psychological, pastoral, and spiritual support to survivors. In February, 2014, plaintiff
Doe 30 filed a lawsuit in Ramsey County District Court against the Diocese of Duluth, the Oblates
of Mary Immaculate (OMI), and the Diocese of New Ulm. The suit alleged that the three entities

                                                  13
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53            Desc Main
                                   Document      Page 19 of 63



should be held liable under various theories of negligence and nuisance, for the actions of OMI
priest Vincent Fitzgerald. The plaintiff’s claim was based on Fitzgerald’s sexual abuse of him in
1978, while plaintiff was a parishioner of a New Ulm parish.

      OMI reached a settlement with Doe 30, and the Diocese of New Ulm’s motion for summary
judgment was granted in August, 2015, dismissing all claims made against them.

       On October 19, 2015, trial commenced on Doe 30’s remaining claims against the Diocese
of Duluth. The Diocese did not dispute that Doe 30 had been sexually abused by Fitzgerald, but
maintained that it had no knowledge that Fitzgerald had or would abuse children.

        The jury returned a verdict in Doe 30’s favor in the amount of $8,166,000. It found that
the Diocese of Duluth had negligently supervised and negligently retained Fitzgerald, and
attributed 60% of Doe 30’s damages to that negligence.

       Judgment was accordingly entered on November 5, 2015, against the Diocese in the
amount of $4,899,600. That judgment was stayed for thirty days, pursuant to court rule, until
Saturday, December 5, 2015. During the stay the Diocese unsuccessfully attempted to reach a
negotiated settlement with Doe 30’s attorneys.

        In addition to the Doe 30 judgment, the Diocese, was also a party to 18 pending civil actions
(six (6) lawsuits and twelve (12) notices of claim).

       The Diocese was concerned that with the very large judgment in the Doe 30 case, the
Diocese would be left with insufficient assets to fairly compensate other claimants and creditors
and would result in a disproportionate allocation of the limited funds available to the Diocese.

        In addition, although the Diocese was current on its vendor obligations, it faced other
financial issues in addition to claims involving allegations of clergy sexual abuse, including, for
example, an underfunding obligation under its pension plans and potential claims of parishes.

        Faced with the likely prospect of adverse judgments being entered in the other six (6)
pending cases, and the ongoing prospect of additional adverse judgments against the Diocese by
the remaining claimants which collectively would jeopardize the financial viability of the Diocese
and its ability to carry on its mission, a Chapter 11 Bankruptcy Petition was filed on December 7,
2015.

        Since the Petition Date, 125 Proofs of Claim have been filed in the Bankruptcy Case by
alleged clergy abuse survivors against the bankruptcy estate of the Debtor. As a result of the
commencement of litigation by the Debtor against its five (5) liability insurers and following a
series of mediation efforts, the Debtor has reached agreement with each of its five (5) liability
insurers concerning the payment of claims, all of which settlements have been approved by the
Bankruptcy Court. The Debtor and the Committee through mediation have now successfully
negotiated both the monetary compensation to be provided to the sexual abuse Tort Claimants and
the non-monetary undertakings by the Diocese which will assist with the healing of sexual abuse
Tort Claimants and mitigating the risk of any such abuse in the future for inclusion in the
reorganization plan.


                                                 14
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 20 of 63



C.       Response to Sexual Abuse

        In 1992, the Diocese issued a written Sexual Misconduct Policy to protect minors from
clergy abuse, and in that same year held workshops for priests and Church personnel on ministry-
related sexual misconduct. Included in the implementation of the policy was the establishment of
the Sexual Misconduct Investigation Committee (SMIC), a panel of primarily laypersons to advise
the bishop on matters related to clergy misconduct.

       In 2003, the Sexual Misconduct Policy was updated to be in compliance with the
publication of the Charter for the Protection of Children and Young People (the “Charter”) from
the United States Conference of Catholic Bishops (USCCB). At that time, the name of SMIC was
changed to the Diocesan Review Board (DRB). Victim Advocates were also named and their
contact information placed in the Northern Cross and on the Diocesan website.

        Also in 2003, background checks were required for clergy, employees and volunteers in
the Diocese. In 2005, an online training program provided through the Boy Scouts of America
was implemented. The program could be described as “an awareness session which better equips
adults to protect children in the world around them. Online training has evolved with the adoption
of a program from Catholic Mutual called Safe Haven – IT’S UP TO YOU and continues to be
required of all clergy, Catholic school and parish employees, as well as all volunteers who have
regular or unsupervised interaction with children under the age of 18.

        In 2005, the Diocese established the Department of Safe Environment whose primary job
is the implementation of the Charter and to ensure the completion of background checks, safe
environment training for clergy, Diocesan and parish employees and volunteers working with
minor children, and an age-appropriate, Church-approved personal safety instruction for minors in
Schools, Faith Formation Programs and Youth Ministry Programs called Circle of Grace. The
department also completes annual compliance audits under the terms of the Charter.

        In furtherance of the goal of preventing sexual abuse of minors in the Church, the Diocese
has voluntarily released the names, assignment histories, and current status of clergy members
against whom “credible claims” of sexual abuse of a minor have been made. To date, the Diocese
has publicly disclosed thirty-six (36) priests with credible claims of sexual abuse of a minor. Of
these men, seventeen (17) are priests of the Diocese of Duluth, thirteen (13) are order priests and
six (6) are from other dioceses. In regard to each individual against whom a credible claim has
been made, including priests from other dioceses and religious orders, the Diocese has disclosed
background and biographical information, on its Diocesan website.

        These disclosures are ongoing. If a claim is determined to be credible, whether from the
review of clergy files by outside experts or otherwise, the Diocese will share this information with
the public by adding the name of the clergy member to the disclosure section of its website. The
Diocese believes that disclosure is critically important if it is to do all that it can to keep children
safe, help survivors of abuse heal, and regain the trust and confidence of our communities.

        In December 2012, the Diocese implemented diocesan-wide processes to ensure that any
report of sexual abuse of a minor by clergy is promptly reported to law enforcement. In the event
any such claim is not manifestly false or frivolous, the accused clergy member will also be placed


                                                  15
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 21 of 63



on a leave of absence pending an investigation of the claim by police and then the Diocese. During
the leave of absence, the accused clergy will not be permitted to engage in any public ministry.

                                               VII.

                                    THE CHAPTER 11 CASE

A.       The Chapter 11 Filing

       The Debtor commenced its Case on December 7, 2015 (the “Petition Date”). The Debtor’s
Case was assigned to the Honorable Robert Kressel, United States Bankruptcy Judge. The
Bankruptcy Court has entered several orders in this Chapter 11 case, each of which is available
from the clerk of the Bankruptcy Court or may be viewed at the Bankruptcy Court’s website:
www.mnb.uscourts.gov.

B.       Retention of Counsel

        Subsequent to the Petition Date, the Debtor remained in possession of its assets and
property and continued to operate its businesses as the Debtor-in-Possession pursuant to §§1107
and 1108 of the Bankruptcy Code. By order of the Court, Elsaesser Anderson, Chtd. was
authorized to act as bankruptcy counsel and Gray Plant Mooty as local counsel for the Debtor for
this case.

C.       Appointment of Creditors’ Committee

       Pursuant to §§1102(a) and 1102(b) of the Bankruptcy Code, the United States Trustee
appointed the Committee to serve in the Debtor’s case. The Committee consists of three (3)
individuals who hold Tort Claims against the Debtor.

        The Committee retained the law firm of Stinson Leonard Street LLP (now “Stinson, LLP”)
to represent it throughout this case. Since its appointment, the Committee has taken an active role
in the Debtor’s case and been involved in virtually every major event that transpired during the
Chapter 11 process, including taking an active role in an asset sale, acting as party to 4 of the 5 of
the Insurance Settlement Agreements, and jointly assisting in the terms of the Plan with the Debtor
and its Settling Insurers, and negotiating with other similarly situated claimants over the terms of
the Plan and the procedures for allocating funds to Tort Claimants.

       The Committee has also performed its investigatory function by reviewing information
supplied by the Debtor and third parties, as well as conducting its investigation to determine if any
other assets could be made available to pay Claims of Tort Claimants or other creditors. The
Committee also commenced certain litigation to enhance creditor recoveries as discussed below.

D.       Unknown Claims Representative

       On November 21, 2017, the Debtor moved for the appointment of U.S. District Judge
Michael R. Hogan, retired, as Unknown Claims Representative for the Debtor-in-Possession, and
on January 4, 2018 an Order was entered approving Judge Hogan’s appointment. The Unknown
Claims Representative is the legal representative for those claimants filing Tort Claims as defined

                                                 16
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                     Document      Page 22 of 63



in Section 83 of the Plan, for which a Claim was not timely filed on the Bar Date. The Unknown
Claims Representative’s responsibilities and duties include: (i) undertaking an investigation and
analysis to assist the Bankruptcy Court in determining the estimated number of Unknown Tort
Claims and Claim amounts held by the Unknown Tort Claimants; (ii) filing Proofs of Claim on
behalf of all Unknown Tort Claimants by the Bar Date or any Bankruptcy Court ordered extension
thereof; (iii) negotiating with the Debtor and other appropriate parties the Plan provisions for the
evaluation, determination, and amounts of Unknown Tort Claims and number of Unknown Tort
Claimants; (iv) advocating the legal position of the Unknown Tort Claimants before the
Bankruptcy Court, and if necessary, filing pleadings and presenting evidence on any issue affecting
the claims of the Unknown Tort Claimants; (v) taking all other legal actions reasonably necessary
to represent the interests of the Unknown Tort Claimants; and (vi) serving as an independent
fiduciary acting on behalf of all Unknown Tort Claimants.

        Once the Unknown Claims Representative has completed his analysis, he will issue his
report and recommendation. The number of Unknown Tort Claimants will be estimated for
purposes of Plan confirmation. The treatment of Unknown Tort Claims is set forth below in the
discussion of the treatment of Class 4 Claims.

E.       Asset Sales and Other Dispositions; Planned Dispositions

      As detailed on Schedule A of the Debtor’s Schedules, as of the Petition Date, the Debtor
owned approximately 5 parcels of real property. The Debtor has sold, or intends to sell or
encumber the following property:

                  1.       Bishop’s Residence: Physical address of 303 Ridgewood Road, Duluth,
                           MN. The Debtor plans to sell the Bishop’s residence, which value is set
                           forth on the Schedules at $548,400.00, for roughly net $500,000.00. The
                           net proceeds will be used to fund the Debtor’s portion of the contribution of
                           $8,500,000.00 into the Trust on behalf of the Tort Claimants.

                  2.       Undeveloped Land: Physical address is 16898 Carlson Lake Road,
                           Brainerd, MN. On or about June 23, 2016, the Debtor sold the undeveloped
                           land for gross price of $120,000.00. The net proceeds were used to continue
                           the Debtor’s ministry, and such proceeds were transferred to the General
                           Operating Account.

F.       Bar Dates and Objections to Claims

        By Order dated January 7, 2016 (the “Bar Order”), the Bankruptcy Court set May 25,
2016 (the “Bar Date”) as the last day for creditors, including Tort Claimants, to file a proof of
claim. A notice of the Bar Date was sent to in excess of 150 parties. In addition, publication notice
of the Bar Date was made in approximately 22 regional and local newspapers on two (2) separate
occasions, and was made available for posting at various radio and TV stations, and at Catholic
and governmental agencies.

        The Debtor and the Committee’s Professionals have reviewed the Claims filed by creditors.
A total of 125 Class 3 Claims have been timely filed in the Debtor’s Chapter 11 Case. Various
Parishes, missions or programs also filed 29 contingent indemnification claims, as they were sued

                                                    17
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53          Desc Main
                                     Document      Page 23 of 63



as co-defendant along with the Debtor on various abuse allegations. The Debtor also filed 56
additional proofs of claim as unsecured claims, for Parishes, missions and programs, which may
have a claim of contingent indemnification against the Debtor.

         In addition, 3 non-Tort Claims were scheduled, and 2 Proofs of Claim have been timely
filed.

        To the extent the Debtor has the right to object to Claims (only the Trust has the right to
object to Tort Claims) and deems it prudent and/or cost effective to object to Claims, the Plan
provides that the Debtor has sixty (60) days from the Effective Date to file objections to filed
Claims. If the Debtor fails to object to a properly filed Claim on or before sixty (60) days from
the Effective Date, then such Claim will be deemed allowed if such Claim is a non-Tort Claim and
will be entitled to the Distribution under the Plan applicable to the particular class in which such
Claim is classified. The Plan provides that Tort Claims will not be allowed Claims, but treated as
provided in the Plan.

G.       Plan Exclusivity

       Pursuant to §1121 of the Bankruptcy Code, a debtor-in-possession is granted a 120-day
exclusive period from the Chapter 11 filing date to file a plan of reorganization. During such time,
only the Debtor can file a plan of reorganization. However, the Bankruptcy Code provides that
the court can increase a debtor’s exclusive period to file and confirm a plan of reorganization for
cause shown up to eighteen (18) months after commencement of the case. As of August 7, 2017,
the Debtor’s exclusive right to file a Plan terminated.

H.       Post-Petition Operations and Select Financial Information

       Since the Petition Date, the Debtor has continued to operate its business. During a typical
month, the Debtor spends approximately $293,056.00.

         Set forth below is a summary of the Debtor’s remaining assets as of April 30, 2019:

                  1.       Funds in Investment Account. As of April 30, 2019, the Debtor had
                           $752,230.00 on deposit and investments of $137,541.00. Such investments
                           are not all liquid.

                  2.       Operating Cash. As of April 2019, the Debtor maintained approximately
                           $829,919.00 in cash in its operating account.

                  3.       Real Estate. The Debtor currently owns four parcels of real property with
                           a value of approximately $614,900.00, as follows:

                           • Bishop’s Residence, located in Duluth, MN, valued at $548,400.00,
                             pursuant to tax records;

                           • Baroga Cross Land, located in St. Louis County, valued at $1,100.00,
                             pursuant to tax records;


                                                   18
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                     Document      Page 24 of 63



                           • Crow Wing Chapel, located in Crow Wing County, valued at $65,400.00,
                             pursuant to tax records;

                           • Pastoral Center, located in Duluth, MN, fractional interest, unknown
                             value.

                  4.       The Debtor currently owns personal property (accounts receivable, prepaid
                           expenses including insurance, workman’s compensation, furniture and
                           fixtures), with a scheduled value of $1,344,400.00. It is believed these
                           assets are worth substantially less than as scheduled due to receivables that
                           are not collectible. The true asset value is believed to be roughly in the
                           range of $300,000.00.

I.       Post-Petition Litigation – Adversary Proceeding 16-05012 Regarding Insurance
         Coverage:

        A complaint was filed by Debtor against Liberty Mutual Group, Catholic Mutual Relief
Society of America, Fireman’s Fund Insurance Company, Church Mutual Insurance Company and
the Continental Insurance Company, seeking declaratory judgment to determine the extent of the
rights of the Debtor in insurance policies and certificates and to the extent which that interest may
be property of the estate under 11 U.S.C. § 541. In a nutshell, the Debtor sought to determine the
extent of coverage as to the sexual abuse claims raised against the Debtor.

       On February 6, 2017, Liberty Mutual Group, Fireman’s Fund Insurance Company, and
Continental Insurance Company filed in the Adversary Proceeding a Motion to Withdraw
Reference, and on February 22, 2017 the Bankruptcy Court forwarded to the District Court the
Motion to Withdraw Reference and Plaintiffs’ Objection thereto. On July 24, 2017 the Adversary
Proceeding was transferred to the U.S. District Court, District of Minnesota, and was assigned
Case No. 17-CV-3254.

       The Debtor reached a settlement with the Fireman’s Fund Insurance Company in the
amount of $975,000.00, which was approved by the Bankruptcy Court on January 4, 2018, and
with the Catholic Mutual Relief Society of America in the amount of $8,950,000.00, which was
approved by the Bankruptcy Court on January 14, 2018. On June 28, 2018 the Debtor reached
agreement with Church Mutual Insurance Company in the amount of $250,000.00, which was
approved by the Bankruptcy Court on June 28, 2018.

        Also on June 28, 2018, the Debtor reached agreement via settlement with the Continental
Insurance Company for settlement in the amount of $15,000,000.00, again made payable on behalf
of the Tort Claimants of the Debtor.

        Cross motions between the Debtor and Liberty Mutual Group were pending, the Debtor
and Liberty Mutual Group reached a settlement by which Liberty Mutual Group agreed to pay the
sum of $6,500,000.00 to the Debtor for the benefit of the Tort Claimants. This settlement, which
is the final settlement, has been approved by the Bankruptcy Court on March 7, 2019. The
settlement amounts, with the exception of the Fireman’s Fund portion, are available to fund the
amounts due the Tort Claimants.


                                                    19
CORE/3008165.0002/154242258.1
    Case 15-50792        Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53                    Desc Main
                                      Document      Page 25 of 63



       With the exception of the Liberty Mutual settlement, the Committee has been a party to
each and every Insurance Settlement Agreement.

         All settlements are set forth in the summary chart below.

                        Insurer                                          Settlement Amount

                   Catholic Mutual                                            $8,950,000

                          CNA                                                 $15,000,000

                    Fireman’s Fund                                             $975,0004

                    Church Mutual                                              $250,000

                    Liberty Mutual                                            $6,500,000


       Copies of the Insurance Settlement Agreements, as approved by the Bankruptcy Court, are
attached as Exhibits D through H.

J.       Settlement Negotiations and Mediations.

       The parties engaged in four mediated settlement negotiations under the supervision of the
Honorable Gregg W. Zive and the Honorable Jan M. Symchych (Ret.) between March 2016 and
2019. Extensive negotiations took place among the Debtor, its counsel, state-court counsel
representing claimants, including those on the Committee, and the Settling Insurers’
representatives and their counsel. The negotiations and mediation were extensive and intensive.
As a result of the mediations and further negotiations, the Debtor and Settling Insurers, with the
support of the Plaintiffs, agreed on essential terms of a settlement and have negotiated the terms
and details of the Insurance Settlement Agreements.

        In February of 2016, the Debtor moved for appointment of the mediator, in this case the
Honorable Gregg W. Zive, to mediate all issues between the Debtor, the Committee and Plaintiffs,
and insurance carriers. The Debtor, the Committee and insurance carriers participated in mediation
before the Honorable Gregg W. Zive commencing on July 19, 2016. At that time the Parties
participated in a productive two-day mediation session. Under the direction of Judge Zive, an
additional mediation session was held the week of November 14, 2016. While progress was made,
the Parties did not come to terms on an agreement since there were very many insurance issues
pending. A third mediation was held in the spring of 2018, where settlement with CNA was
reached.

        Finally, on February 26, 2019, mediation was commenced with the Honorable Judge Jan
M. Symchych (Ret.). This time it was known that all settlements were made with insurance
carriers, and that the Liberty Mutual settlement was pending Court approval. Thus, the issues set

4
  Unlike the other settlements, the Fireman’s Fund settlement resulted in an immediate payment to the Diocese. The
Fireman’s Fund settlement proceeds have been used by the Diocese to fund the ongoing coverage litigation with the
remaining insurers, per Court Order.

                                                       20
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53                Desc Main
                                    Document      Page 26 of 63



for mediation were as to the contributions of the Debtor towards the ultimate settlement to be made
with the Committee and Tort Claimants. This final mediation was successful and resulted in the
Debtor agreeing to contribute $8,500,000.00 to the fund for the benefit of the Tort Claimants.

K.       The Insurance Settlements.

         Principal terms of the Insurance Settlement Agreements include:

        Settlement Amount/Purchase Price. Each Diocesan Settling Insurer has, or shall pay to
the Trust a portion of the $30,700,000.00 in total insurance settlement proceeds as set forth in and
in accordance with the terms of its respective Insurance Settlement Agreement. Under the
Insurance Settlement Agreements, the Trust is the entity to which all Tort Claims (excluding
Unknown Tort Claims) are channeled as the sole and exclusive source of payment of Tort Claims
against the Debtor, the Diocese Parties or the Settling Insurers.

       The Insurance Settlement Agreement with Fireman’s Fund in the amount of $975,000.00
provided that the $975,000.00 shall be used by the Debtor to pay Bankruptcy Court approved
administrative expenses, including Professional fees and expenses.

        Releases. The Debtor and other releasing Diocese Parties, on the one hand, and the Settling
Insurers, on the other, will grant complete mutual releases as to, among other things, any and all
past, present, or future Claims in connection with, relating to, or arising out of, in any manner or
fashion, the Tort Claims, the policies or certificates of insurance issued by the Settling Insurers,
and the reorganization case, as set forth in the Insurance Settlement Agreements and the Plan. All
Tort Claimants will be required to sign a release of the Protected Parties and the Settling Insurer
Entities as to their claims, except for the right of Tort Claimants to collect from the Trust and the
rights of the Unknown Tort Claimants to collect from the Reorganized Debtor, in each case
pursuant to the terms of the Plan.

        Sale and Buyback of Policies and Certificates. The Debtor and other releasing Diocese
Parties will sell all of their Interests in the policies of insurance, free and clear of all liens, claims,
encumbrances and other Interests pursuant to 11 U.S.C. § 363.

       Channeling Injunction. The Settling Insurers will be entitled to receive the benefit of a
Channeling Injunction under the Plan and Final Decree confirming the Plan. Any and all
Channeled Claims are channeled to the Trust and shall be treated, administered, determined, and
resolved under the procedures and protocols and in the amounts as established under the Plan and
Trust Agreement as their sole and exclusive remedy for all holders of Channeled Claims.

        Supplemental Settling Insurer Injunction. The Settling Insurers will be entitled to
receive the benefit of a Supplemental Settling Insurer Injunction under the Plan and Final Decree
confirming such Plan pursuant to 11 U.S.C. §§ 105(a) and 363. With the exception of the rights
retained by Class 4 Claimants against the Reorganized Debtor, any and all Persons who have held,
now hold or who may in the future hold any Interests (including all debt holders, all equity holders,
governmental, tax and regulatory authorities, lenders, trade and other creditors, Tort Claimants
(including Unknown Tort Claimants), perpetrators, and all others holding Interests of any kind or
nature whatsoever, including those Claims released or to be released pursuant to the Insurance
Settlement Agreements) against any of the Protected Parties or Settling Insurer Entities, which,

                                                    21
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53               Desc Main
                                   Document      Page 27 of 63



directly or indirectly, relate to, any of the policies or certificates, any Tort Claims or any Related
Insurance Claims, are hereby permanently stayed, enjoined, barred, and restrained from taking any
action, directly or indirectly, to assert, enforce or attempt to assert or enforce any such Interest
against the Settling Insurers, the policies or certificates, and the Protected Parties to the extent such
Interest arise from the same injury or damages asserted in connection with a Tort Claim.
Notwithstanding any of the foregoing, the Unknown Tort Claimants are not releasing their claims
against the Reorganized Debtor, and the Reorganized Debtor assumes the Protected Parties and
Settling Insurers’ liability for an obligation to pay, if any, Unknown Tort Claims.

         Permanent Injunction Against Prosecution of Released and Channeled Claims.
Except as otherwise expressly provided in the Plan, for the consideration described in the Insurance
Settlement Agreements, all Persons who have held, hold, or may hold Channeled Claims or Claims
against the Diocese Parties, the Protected Parties, or the Settling Insurance Entities, whether known
or unknown, will be permanently enjoined on and after the Effective Date from: (a) commencing
or continuing in any manner, any action or any other proceeding of any kind, including, but not
limited to, any Tort Claim or any Unknown Tort Claim against the Settling Insurance Entities or
the property of the Settling Insurance Entities with respect to any Claim or Channeled Claim; (b)
seeking the enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree, or order against the Settling Insurance Entities or the property of the
Settling Insurance Entities, with respect to any Claim or Channeled Claim; (c) creating, perfecting,
or enforcing any encumbrance of any kind against the Settling Insurance Entities or the property
of the Settling Insurance Entities with respect to any Claim or Channeled Claim; (d) asserting any
setoff, right of subrogation, or recoupment of any kind against any obligation due to the Settling
Insurance Entities with respect to any Claim or Channeled Claim; and (e) taking any act, in any
manner and in any place whatsoever, that does not conform to or comply with provisions of the
Plan or any documents relating to the Plan, including, the Trust Agreement.

        Indemnification of Settling Insurer Entities. The Trust indemnifies the Settling Insurer
Entities against Tort Claims (other than Unknown Torn Claims) and the Reorganized Debtor
indemnifies the Settling Insurer Entities against Tort Claims, including reasonable attorneys’ fees,
costs and expenses in defense and in enforcement of the injunctions provided in the Plan.

        Conditions to Settling Insurers’ Payments. The Settling Insurers’ payments are
conditioned on, among other things entry of the Confirmation Order, and such Order becoming a
Final Order. The Plan must be in all aspects consistent with the Insurance Settlement Agreements
and contain no provisions that diminish or impair the benefits to which the Settling Insurers are
entitled under the Insurance Settlement Agreements. The Insurance Settlement Agreements have
previously been approved by the Bankruptcy Court, have been incorporated into the Plan, and will
survive the confirmation and Effective Date of the Plan, subject to the limitations set forth in the
Plan.

                                                VIII.

                                   SUMMARY OF THE PLAN

       The Debtor and the Committee submit that the treatment of creditors under the Plan is more
favorable than the treatment creditors would receive if the case were converted to Chapter 7.

                                                   22
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 28 of 63



Therefore, the Debtor and the Committee submit that the Plan is in the best interests of the creditors
and the Debtor and the Committee recommend acceptance of the Plan by holders of Claims in
Classes 3, 4, 5, 6A, and 6B.

     THE SUMMARY OF THE PLAN SET FORTH BELOW IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE PROVISIONS SET FORTH IN THE PLAN, THE
TERMS OF WHICH CONTROL.

A.       General

         A.       Brief Explanation of Chapter 11

        Chapter 11 is the principal business or operations reorganization chapter of the Bankruptcy
Code. Under Chapter 11, a debtor is authorized to reorganize its business or operations for the
benefit of itself and its creditors. Upon the filing of a petition for reorganization under Chapter 11
and during the pendency of the case, the Bankruptcy Code imposes an automatic stay of all
attempts to collect claims or enforce liens against the Debtor, including the commencement of any
sexual abuse litigation.

        Confirmation and consummation of a plan of reorganization is the principal objective of a
Chapter 11 case. In general, a plan divides the claims against a debtor into separate classes and
allocates plan distributions among those classes. If the legal, equitable and contractual rights of a
class are unaffected by a plan, such class is considered “unimpaired”. All unimpaired classes are
deemed to have accepted a plan and therefore are not entitled to vote thereon. Bankruptcy Code
§1126(g), on the other hand, provides that all classes of claims that do not receive or retain any
property under a plan on account of such claims are deemed to have rejected such plan. All classes
of claims that are considered “impaired” are entitled to vote on a plan.

        Under the Bankruptcy Code, acceptance of a plan is determined by class; therefore, it is
not required that each holder of a claim in an impaired class vote in favor of a plan in order for the
Bankruptcy Court to confirm a plan. Generally, each impaired class must vote to accept a plan;
however, the Bankruptcy Court may confirm a plan in certain circumstances without the
acceptance of all impaired classes if at least one (1) impaired class votes to accept a plan and
certain other statutory tests are satisfied. Many of these tests are designed to protect the interests
of creditors who either do not vote or vote to reject such plan but who will nonetheless be bound
by such plan if it is confirmed by the Bankruptcy Court.

         B.       Acceptance of the Plan

        As a condition to confirmation, Bankruptcy Code §1129(a) requires that: (a) each impaired
class of claims votes to accept the plan; and (b) the plan meets the other requirements of §1129(a).
As explained above, classes that are unimpaired are deemed to have accepted the plan and therefore
are not entitled to vote thereon, and classes that do not receive or retain any property under the
plan are deemed to have rejected the Plan and likewise are not entitled to vote thereon.
Accordingly, acceptances of the Plan are being solicited only from those parties who hold Claims
classified in impaired Classes that are to receive distributions under the Plan.



                                                 23
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                      Document      Page 29 of 63



        An impaired class of claims will be deemed to have accepted a plan if holders of at least
two-thirds in dollar amount and a majority in number of claims in such class who cast timely
ballots vote to accept the plan.

         C.       Classification of Claims Generally

       Bankruptcy Code Section 101(5) defines a claim as: (a) a “right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured”; or (b) a “right to an
equitable remedy for breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.”

        Bankruptcy Code Section 1123 provides that a plan of reorganization shall designate
classes of claims against a debtor. Bankruptcy Code Section 1122 further requires that each class
of claims contain only claims that are “substantially similar” to each other. The Debtor believes
that they have classified all Claims in compliance with the requirements of Sections 1122 and
1123. However, it is possible that a holder of a Claim may challenge such classification and that
the Bankruptcy Court may find that a different classification is required for the Plan to be
confirmed. In such event, the Debtor would, to the extent permitted by the Bankruptcy Court,
modify the classifications in the Plan as required and use the acceptances received in this
solicitation for the purpose of obtaining the approval of a Class or Classes of which the accepting
holder is ultimately deemed to be a member. Any such reclassification could adversely affect the
Class of which such holder was initially a member, or any other Class under the Plan, by changing
the composition of such Class and the vote required of that Class for approval of the Plan.
Furthermore, a reclassification of Claims may necessitate a re-solicitation.

B.       Classification and Treatment of Claims Under the Plan

       The following describes the classification of Claims under the Plan and the treatment that
holders of Claims, whether Tort Claims or otherwise, are to receive if the Plan is confirmed and
becomes effective. A Claim is classified in a particular Class only to the extent that the Claim fits
within the description of that Class and is classified in a different Class to the extent that any
remainder of the Claim fits within the description of such different Class.

         A.       Unclassified Claims

       The Plan does not classify Administrative Claims, statutory fees due to the United States
Trustee, or Priority Tax Claims, but does provide for the following treatment of such Claims.

                  1.       United States Trustee Fees. All fees payable by the Debtor under Section
                           1930 of Title 28 of the United States Code that have not been paid prior to
                           the Effective Date shall be paid by the Debtor or the Reorganized Debtor
                           on or before the Effective Date. In addition, the Debtor, or any successor
                           thereto by merger, consolidation or otherwise, on or after the Effective Date,
                           shall be liable for and shall pay such fees until the entry of a Final Decree
                           in this case or until the case is converted or dismissed. The Reorganized


                                                    24
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                      Document      Page 30 of 63



                           Debtor shall file post-confirmation operating reports with the Bankruptcy
                           Court and the United States Trustee until a final decree is entered.

                  2.       Administrative Claims. An “Administrative Claim” is a Claim for
                           payment of an administrative expense of a kind specified in Bankruptcy
                           Code Section 503(b) and referred to in Bankruptcy Code Section 507(a)(2),
                           including the actual and necessary costs and expenses of preserving the
                           Estate or operating the Debtor’s businesses after the commencement of a
                           Chapter 11 case, loans and advances made to the Debtor after the Petition
                           Date, compensation for legal and other services and reimbursement of
                           expenses awarded or allowed under Bankruptcy Code Sections 330(a), 331
                           or 503, certain retiree benefits, certain reclamation Claims, and all fees and
                           charges against the Estate pursuant to Chapter 123 of Title 28 of the United
                           States Code.

        The Plan provides that each holder of an Allowed Administrative Claim (including, without
limitation, the professionals’ fees and expenses incurred by the Professionals and allowed in a
Final Order of the Bankruptcy Court) shall be paid in full, in Cash, by the Reorganized Debtor (i)
within seven (7) days after the later to occur on the Effective Date or the date the Order allowing
such Administrative Claim becomes a Final Order; or (ii) upon such terms as may exist pursuant
to Order of the Bankruptcy Court or an agreement between such holder of an Allowed
Administrative Claim and the Debtor.

        The Debtor estimates that the aggregate final amounts due to professionals shall total
approximately $1,300,000. This includes the professional fees of Elsaesser Anderson, Chtd.,
bankruptcy counsel for the Debtor, and Stinson, LLP, counsel for the Creditors’ Committee. It
also includes the fees of Blank Rome, insurance counsel; Gray Plant Mooty, counsel to the Debtor
and Johnson, Killen and Seiler, PA, corporate counsel to the Debtor. The $1,300,000 in
professional fees represents the Debtor’s best estimate of the unpaid fees due through the Effective
Date.

        With respect to the trade Claims arising after the Petition Date representing obligations
incurred by the Debtor in the ordinary course of its businesses consistent with past practice, such
trade Claims shall be paid in the ordinary course of business. The Debtor estimates that post-
petition ordinary course payables as of the Effective Date will be approximately $83,131.00. As
to other Allowed Administrative Claims, except as otherwise provided in the Plan, the Plan
provides that each holder of an Allowed Administrative Claim: (i) shall be paid by the Reorganized
Debtor on the Effective Date or the date the Order allowing such Administrative Claim becomes
a Final Order; and (ii) shall receive, on account of and in full satisfaction of such Allowed
Administrative Claim, cash equal to the amount thereof, unless the holder agrees to less favorable
treatment of such Allowed Administrative Claim.

        The Plan further provides that Professional Persons with Claims for services rendered
during this Chapter 11 Case, must file requests for payment within forty-five (45) days after notice
of the Effective Date is filed with the Bankruptcy Court.




                                                    25
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                     Document      Page 31 of 63



       Administrative Claims representing obligations incurred by the Debtor after the date and
time of the entry of the Confirmation Order (including, without limitation, Claims for
professionals’ fees and expenses) shall not be subject to application to the Bankruptcy Court and
may be paid by the Reorganized Debtor in the ordinary course of business and without Bankruptcy
Court approval. After the Confirmation Date, the Reorganized Debtor shall, in the ordinary course
of business and without the necessity for any approval by the Court, pay the reasonable fees and
expenses of the Professional Persons employed by the Debtor in connection with the
implementation and consummation of the Plan, the claims reconciliation process and any other
matters as to which such Professionals may be engaged.

       Administrative Claims representing fees and expenses of Professionals that are employed
by the Committee, which are incurred prior to the Effective Date of the Plan in connection with
the implementation and consummation of the Plan may be paid by the Debtor or the Reorganized
Debtor, after notice and a hearing, or by the Trust from contributions by the Debtor or the
Reorganized Debtor in addition to the amounts payable to Tort Claimants under the Plan.

       Administrative Claims representing fees and expenses of Professionals that are employed
by the Debtor prior to the Effective Date of the Plan shall not be paid by the Trust.

         B.       Priority Tax Claims

        A “Priority Tax Claim” is an Unsecured Claim of a governmental unit entitled to priority
in payment pursuant to any provision of the Bankruptcy Code §507(a)(8). The Debtor has no pre-
petition tax claims entitled to priority.

         C.       Class 1 – Priority Claims

                  1.       Definition. A Class 1 Claim means an allowed claim described in, and
                           entitled to priority under Sections 507(a) and 503(b)(9) of the Bankruptcy
                           Code other than an Administrative Claim or a Priority Tax Claim.

                  2.       Treatment. Unless the holder of an allowed Class 1 Claim and the Diocese
                           or the Reorganized Debtor (as applicable) agree to a different treatment, the
                           Reorganized Debtor shall pay each such allowed Class 1 Claim in full, in
                           cash, without interest, from ongoing operations on the later of the Effective
                           Date (or as soon thereafter as is practicable) and the date a Class 1 Claim
                           becomes an allowed claim (or as soon thereafter as is practicable).

         D.       Class 2 – Governmental Unit Claims

                  1.       Definition. A “Class 2 Claim” means an allowed claim of Governmental
                           Units not otherwise a Priority Claim.

                  2.       Treatment. Unless the holder of an allowed Class 2 Claim and the Diocese
                           or the Reorganized Debtor (as applicable) agree to a different treatment, the
                           Reorganized Debtor shall pay each such allowed Class 2 Claim in full, in
                           cash, without interest, from ongoing operations on the later of the Effective


                                                    26
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 32 of 63



                           Date (or as soon thereafter as is practicable) and the date a Class 2 Claim
                           becomes an allowed claim (or as soon thereafter as is practicable).

         E.       Class 3 – Tort Claims Other Than Unknown Tort Claims

                  1.       Definition. A Class 3 Claim means a Tort Claim other than an Unknown
                           Tort Claim (“Class 3 Claim”). A “Class 3 Claimant” shall mean a holder
                           of a Class 3 Claim.

                  2.       Summary. The Plan creates a Trust to fund payments to Class 3 Claimants
                           entitled to such payments under the Plan, Trust Agreement and Trust
                           Distribution Plan. Class 3 Claimants’ share of the Trust Assets as provided
                           by the Trust Distribution Plan is the only amount, if any, they will be
                           entitled to receive from the Protected Parties and Settling Insurer Entities.
                           Distribution from the Trust does not preclude Claims or recoveries by Tort
                           Claimants against Persons who are not Protected Parties or Settling Insurer
                           Entities for the liability of such Persons not attributable to the causal fault
                           or share of liability of Protected Parties or Settling Insurer Entities under
                           the Settling Insurer Entity Policies. Any Person that is or was alleged to be
                           a joint tortfeasor with any of the Protected Parties in connection with the
                           Abuse that forms the basis of a Tort Claim shall not be liable for any
                           Protected Party’s share of causal liability or fault.

                  3.       Reservation. Except with respect to the Protected Parties and the Settling
                           Insurer Entities, nothing in the Plan is intended to affect, diminish, or impair
                           the rights of any Tort Claimant against any Person named or that could be
                           named as a defendant in a lawsuit based on the Abuse that forms the basis
                           for his or her Tort Claim except that the rights of Tort Claimants against
                           third-parties, including joint tortfeasors, does not include the right of Tort
                           Claimants to collect or to obtain a reallocation of the share of any judgment
                           initially allocated to a Protected Party to any third-party based on the causal
                           fault or share of liability of Protected Parties. Any Person that is or was
                           alleged to be a joint tortfeasor with any of the Protected Parties in
                           connection with a Tort Claim shall not be liable for any Protected Party’s
                           share of liability or fault. Under no circumstances will the reservation of
                           such Tort Claimant’s rights against any other Person impair the discharge,
                           Channeling Injunction, Permanent Injunction, or Supplemental Settling
                           Insurer Injunction with respect to any Protected Party, the Reorganized
                           Debtor or Settling Insurer Entities.

                  4.       Treatment. The Protected Parties’ and Settling Insurer Entities’ liability for
                           and obligation to pay, if any, Class 3 Claims shall be assigned to and
                           assumed by the Trust. Each Class 3 Claim will be estimated solely for
                           purposes of voting. The Protected Parties and the Settling Insurer Entities
                           shall have no further liability in connection with Class 3 Claims.




                                                     27
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 33 of 63



                  5.       Release and Certification. No Class 3 Claimant shall receive any payment
                           on any award unless and until such Class 3 Claimant has executed the
                           Release of the Protected Parties and Settling Insurer Entities attached as
                           Exhibit E to the Plan. Notwithstanding the foregoing, nothing in this Article
                           requires any Tort Claimant to release any Claims against any joint tortfeasor
                           who is not a Protected Party or Settling Insurer Entity, and such Claims are
                           reserved. But in no event may a Tort Claimant collect on that portion of any
                           judgment or obtain any reallocation of any judgment based on the causal
                           fault or share of liability of any Protected Parties. Any Person that is or was
                           alleged to be a joint tortfeasor with any of the Protected Parties in
                           connection with the Abuse that forms the basis of a Tort Claim shall be
                           provided by the Trustee with a copy of the executed Release upon
                           reasonable request and provision of an appropriate, executed confidentiality
                           agreement and shall not be liable for any Protected Parties’ share of liability
                           or fault. The release of these Class 3 Claims is pursuant to the principles set
                           forth in Pierringer v. Hoger, 124 N.W.2d 106 (Wis. 1963) and Frey v.
                           Snelgrove, 269 N.W.2d 918 (Minn. 1978). The Trust shall be obligated to
                           provide copies of the Tort Claimants’ releases and certifications to any of
                           the Protected Parties or Settling Insurer Entities upon request.

         F.       Class 4 - Unknown Tort Claims

                  1.       Definition. A Class 4 Claim means a Unknown Tort Claim (“Class 4
                           Claim”). A “Class 4 Claimant” shall mean a holder of a Class 4 Claim.

                  2.       Summary. Plan requires that the Reorganized Debtor fund payments to
                           Class 4 Claimants entitled to such payments under the Plan and Trust
                           Distribution Plan. Class 4 Claimants will not receive any distributions from
                           the Trust or from any Trust Assets. Payment by the Reorganized Debtor
                           and/or distribution from the Trust does not preclude Claims or recoveries
                           by Tort Claimants against Persons other than the Protected Parties and
                           Settling Insurer Entities for the liability of such other Persons not
                           attributable to the causal fault or share of liability of Protected Parties or
                           Settling Insurer Entities under the Settling Insurer Entity Policies. Any
                           Person that is or was alleged to be a joint tortfeasor with any of the Protected
                           Parties in connection with the Abuse that forms the basis of a Tort Claim
                           shall not be liable for any Protected Party’s share of liability or fault.

                  3.       Reservation. Except with respect to the Protected Parties (other than the
                           Reorganized Debtor) and the Settling Insurer Entities, nothing in the Plan
                           is intended to affect, diminish, or impair the rights of any Unknown Tort
                           Claimant against any Person named or that could be named as a defendant
                           in a lawsuit based on the Abuse that forms the basis of his or her Unknown
                           Tort Claim except that the rights of Unknown Tort Claimants against third-
                           parties, including joint tortfeasors, does not include the right of Unknown
                           Tort Claimants to collect or to obtain a reallocation of the share of any
                           judgment initially allocated to a Protected Party to any third-party based on

                                                     28
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 34 of 63



                           the causal fault or share of liability of Protected Parties. Any Person that is
                           or was alleged to be a joint tortfeasor with any of the Protected Parties in
                           connection with the Abuse that forms the basis of an Unknown Tort Claim
                           shall not be liable for any Protected Party’s share of liability or fault. Under
                           no circumstances will the reservation of such Unknown Tort Claimant’s
                           rights against any other Person (including the Reorganized Debtor) impair
                           the Channeling Injunction, Permanent Injunction, Supplemental Settling
                           Insurer Injunction with respect to any Protected Party, Settling Insurer
                           Entities or the Reorganized Debtor (except for the Reorganized Debtor’s
                           obligations to pay such claims under the Plan of Reorganization).

                  4.       Treatment. The Protected Parties’ and Settling Insurer Entities’ liability for
                           and obligation to pay, if any, Class 4 Claims shall be assumed by the
                           Reorganized Debtor. The maximum amount of the Reorganized Debtor's
                           obligation to pay Class 4 Claimants shall be determined by the Unknown
                           Claims Representative in his report and recommendation which is
                           incorporated by reference and attached to the Plan as Exhibit A. With the
                           exception of the Reorganized Debtor, the Protected Parties and the Settling
                           Insurer Entities shall have no further liability therefor. The Diocese will
                           submit all potential Class 4 Claimants' information to the Unknown Tort
                           Claim Representative for determination of the potential claimant's inclusion
                           as a Class 4 Claimant. Individuals determined to hold a Class 4 Claim shall
                           provide sufficient information to allow the Tort Claims Reviewer to make
                           an evaluation of the Class 4 Claim pursuant to the factors in the Trust
                           Distribution Plan, before any payment shall be made on a Class 4 Claim by
                           the Reorganized Debtor.

                  5.       Determination of Class 4 Claims. Class 4 Claims will not be channeled to
                           the Trust. Class 4 Claims will be determined by the Tort Claims Reviewer
                           in accordance with the Tort Claims Trust Distribution Protocols and shall
                           be paid solely by the Reorganized Debtor.

                  6.       Release and Certification. No Class 4 Claimant shall receive any payment
                           on any award unless and until such Class 4 Claimant has executed the
                           Release of Protected Parties and Settling Insurer Entities attached as Exhibit
                           F to the Plan. Notwithstanding the foregoing, nothing in this Article requires
                           any Unknown Tort Claimant to release any Claims against any joint
                           tortfeasor who is not a Protected Party (excluding the Reorganized Debtor)
                           or a Settling Insurer Entity and such Claims are reserved. But in no event
                           may a Class 4 Claimant collect on that portion of any judgment or obtain
                           reallocation of any judgment based on the causal fault or share of liability
                           of any Protected Party. Any Person that is or was alleged to be a joint
                           tortfeasor with any of the Protected Parties in connection with an Unknown
                           Tort Claim shall be provided by the Reorganized Debtor with a copy of the
                           executed Release upon reasonable request and provision of an appropriate,
                           executed confidentiality agreement and shall not be liable for any Protected
                           Parties’ share of liability or fault. The release of these Class 4 Claims

                                                     29
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 35 of 63



                           against Protected Parties (excluding the Reorganized Debtor) and Settling
                           Insurer Entities is pursuant to the principles set forth in Pierringer v. Hoger,
                           124 N.W.2d 106 (Wis. 1963) and Frey v. Snelgrove, 269 N.W.2d 918
                           (Minn. 1978). The Reorganized Debtor shall be obligated to provide copies
                           of the Tort Claimants’ releases and certifications to any of the Protected
                           Parties or Settling Insurer Entities upon request.

         G.       Class 5 – General Unsecured Claims

                  1.       Definition. A Class 5 Claim means (1) any claim arising out of the rejection
                           of any executory contract, or (2) any Unsecured Claim that is not included
                           in another class under the Plan and is not listed as disputed, contingent or
                           unliquidated on the Debtor’s schedules filed in connection with this Chapter
                           11 case (“Debtor’s Schedules”) or as to which the holder of such claim
                           timely filed a claim.

                  2.       Treatment. The holders of Class 5 Claims shall receive, directly from the
                           Reorganized Debtor, payment in full of such allowed Class 5 Claim,
                           without interest, in two equal installments. The first installment shall be due
                           within 90 days following the Effective Date. The second installment shall
                           be due and payable within 180 days following the Effective Date.

         H.       Classes 6A and 6B – Abuse Related Contingent Claims

                  1.       Class 6A Definition. A Class 6A Claim means (i) any Claim for
                           contribution, indemnity or reimbursement arising out of or related to the
                           Diocese’s liability to pay or defend any Class 3, and (ii) the Claim of any
                           insurers or other Persons who are subrogated to the Claims identified in
                           Section 4.7(a)(i).

                  2.       Class 6A Treatment. Claims in Class 6A shall be allowed or disallowed in
                           accordance with Section 502(e)(1) of the Bankruptcy Code, and Class 6A
                           Claims will receive no distribution under the Plan and will be channeled to
                           the Trust. The treatment of Class 6A Claims shall include the release and
                           certification procedures contemplated under Sections 4.3 and 4.4 above.
                           The Plan does not allow Tort Claimants to collect that portion of any
                           judgment or obtain reallocation of any judgment based on the causal fault
                           or share of liability of any Protected Party. Any Person that is or was alleged
                           to be a joint tortfeasor with any of the Protected Parties in connection with
                           a Tort Claim shall not be liable for any Protected Party’s share of liability
                           or fault.

                  3.       Class 6B Definition. A Class 6B Claim means (i) any Claim for
                           contribution, indemnity or reimbursement arising out of or related to the
                           Diocese’s liability to pay or defend any Class 4 Claim, and (ii) the Claim of
                           any insurers or other Persons who are subrogated to the Claims identified
                           in Section 4.7(b)(i).


                                                     30
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 36 of 63



                  4.       Class 6B Treatment. Claims in Class 6B shall be allowed or disallowed in
                           accordance with Section 502(e)(1) of the Bankruptcy Code, and Class 6B
                           Claims will receive no distribution under the Plan and will be assumed by
                           the Reorganized Debtor. The treatment of Class 6B Claims shall include
                           the release and certification procedures contemplated under Sections 4.3
                           and 4.4 above. The Plan does not allow Tort Claimants to collect that
                           portion of any judgment or obtain reallocation of any judgment based on
                           the causal fault or share of liability of any Protected Party. Any Person that
                           is or was alleged to be a joint tortfeasor with any of the Protected Parties in
                           connection with a Tort Claim shall not be liable for any Protected Party’s
                           share of liability or fault

C.       Means for Execution of the Plan

         A.       Establishment of Trust

        On the Confirmation Date, the Trust will be established in accordance with the Trust
Documents. The Debtor shall qualify as a Qualified Settlement Fund pursuant to Section 468B of
the Internal Revenue Code and the Treasury Regulations promulgated thereunder. DW Harrow &
Assoc., LLC will be the Trustee.

         B.       Funding of Trust

                  (a)      Within two (2) business days after the order confirming the Plan becomes a
                           non-appealable order, Debtor will fund the trust in the amount of
                           $8,500,000.00.

                  (b)      Each Diocesan Settling Insurer has, or shall pay to the Trust a portion of the
                           $30,700,000.00 in total insurance settlement proceeds as set forth in and in
                           accordance with the terms of its respective Insurance Settlement
                           Agreement.

         C.       Establishment of Reserve Accounts

         As set forth in the Trust Agreement and Article VI of the Plan, the Trustee shall establish
Reserves for various purposes, including the payment of the Tort Claims. The Reorganized Debtor
shall establish the Unknown Tort Claim Reserve Fund in the amount provided for in the Unknown
Tort Claims Representative's Report and Recommendation, which is attached as Exhibit A to the
Plan. The Reorganized Debtor shall maintain the Unknown Tort Claim Reserve Fund until the
later of (i) fifteen days after the Reorganized Debtor provides written notice to the Trustee that the
Unknown Tort Claim Reserve Fund has been exhausted or (ii) the occurrence of the sixth (6th)
anniversary of the Effective Date.

         D.       Liquidation and Payment of Tort Claims

                  1.       The Trust shall pay Tort Claims in accordance with the terms of the Plan,
                           Confirmation Order and Trust Documents.


                                                     31
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 37 of 63



                  2.       Nothing in the Trust Documents shall (i) impose any costs, directly or
                           indirectly, upon the Estate or any Settling Insurer or relating to the treatment
                           of Tort Claims, except that the Reorganized Debtor shall be liable for all
                           fees and expenses of the Trust and for payment of Unknown Tort Claims;
                           or (ii) otherwise modify the rights or obligations of the Estate as otherwise
                           set forth in the Plan.

                  3.       Effect of No Award On Tort Claims. If a Tort Claimant is denied payment
                           pursuant to the Trust Distribution Protocols, the holder of such Tort Claim
                           will have no further rights against the Trust, Trustee or the Protected Parties.

                  4.       Treatment of Attorneys’ Fees and Costs of Tort Claimants. Subject to the
                           treatment of Qualified Counsel Fees and Qualified Counsel Costs pursuant
                           to the Plan, the fees and expenses of attorneys representing Tort Claimants
                           who receive payment from the Trust will be borne by such Tort Claimants
                           based on applicable state law and individual arrangements made between
                           such Tort Claimants and their respective attorneys. The Protected Parties
                           will not have any liability for any fees and expenses of attorneys
                           representing any of the Tort Claimants. The Trust and the Trustee will not
                           have any liability for any fees and expenses of attorneys representing any
                           of the Tort Claimants, except to the extent that the Trust or the Trustee is
                           required to make payments pursuant to the provisions relating to Qualified
                           Counsel Fees and Qualified Counsel Costs.

                  5.       Treatment of Punitive Damages. Claims for punitive or exemplary damages
                           in connection with any of the Tort Claims will be treated as penalty Claims
                           and will receive no distribution under the Plan.

                  6.       Withdrawal of Tort Claims. A Class 3 Claimant may withdraw the Claim
                           at any time on written notice to the Trustee. If withdrawn, the Claim will
                           be withdrawn with prejudice and may not be reasserted.

                  7.       Before the Trustee will pay a Tort Claim to any Class 3 Claimant, the Trust
                           and the Class 3 Claimant must comply with Article VI and Section 6.12(e)
                           of the Plan and its subsections.

                  8.       The failure by one or more Medicare Beneficiaries or other Class 3
                           Claimants to comply with Section 6.12(e) of the Plan and its subsections
                           shall not delay or impair the payment by the Trustee to any other Medicare
                           Beneficiary or other Class 3 Claimant complying with these provisions.

                  9.       If the Class 3 Claimant is an estate of a Class 3 Claimant, then the letters or
                           documentation required pursuant to Section 6.12(e) of the Plan need not be
                           dated within 90 days of the date of payment by the Trustee to such claimant.




                                                     32
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                   Document      Page 38 of 63



         E.       Treatment of Executory Contracts and Unexpired Leases

        Subject to the requirements of Section 365, all executory contracts and unexpired leases of
the Debtor that have not been rejected by Order of the Bankruptcy Court or are not the subject of
a motion to reject pending on the Confirmation Date will be deemed assumed by the Reorganized
Debtor on the Effective Date. If any party to an executory contract or unexpired lease that is being
assumed objects to such assumption, the Bankruptcy Court may conduct a hearing on such
objection on any date that is either mutually agreeable to the parties or fixed by the Bankruptcy
Court. All payments to cure defaults that may be required under Section 365(b)(1) of the
Bankruptcy Code will be made by the Reorganized Debtor. In the event of a dispute regarding the
amount of any such payments, or the ability of the Debtor to provide adequate assurance of future
performance, the Reorganized Debtor will make any payments required by Section 365(b)(1) of
the Bankruptcy Code after the entry of the Final Order resolving such dispute. The contracts which
will be assumed by the Debtor, shown in their total amount, are as follows: None, all equipment
leases have expired.

D.       Procedure for Determination of Claims Other than Tort Claims Based on the Sexual
         Abuse Proof of Claim Form.

         A.       Objection to Claims.

       Notwithstanding the occurrence of the Effective Date and except as to any Claim that has
been Allowed prior to the Effective Date or any Tort Claim, the Reorganized Debtor may object
to the Allowance of any Claim against the Debtor or seek estimation thereof on any grounds
permitted by the Bankruptcy Code by filing an objection within sixty (60) days after the Effective
Date.

         B.       Disputed Claims.

       Except as to any Tort Claim, no payments or other distributions will be made to holders of
Disputed Claims until such Claims are allowed Claims pursuant to Final Order.

         C.       Treatment of Contingent Claims.

       Until such time as a Contingent Claim or a Contingent portion of an Allowed Claim
becomes fixed or absolute or is Disallowed, such Claim will be treated as a Disputed Claim for all
purposes related to distributions under the Plan.

E.       Provisions Governing Distributions

         A.       Distribution Only to Holders of Allowed Claims.

       Except as otherwise provided in the Plan, distributions under the Plan and the Plan
documents will be made only to the holders of allowed Claims and in the case of Tort Claims, only
pursuant to the Plan and the Trust documents and only after delivery of appropriate releases. Until
a Disputed Claim becomes an Allowed Claim, the holder of that Disputed Claim will not receive
any distribution otherwise provided to the claimants under the Plan or the Plan documents. If
necessary in determining the amount of a pro rata distribution due to the holders of Allowed

                                                33
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 39 of 63



Claims in any Class, the Reorganized Debtor or the Trustee, as applicable, will make the pro rata
calculation as if all Unresolved Claims were Allowed Claims in the full amount Claimed or in the
Estimated Amount. When an Unresolved Claim in any Class becomes an Allowed Claim, the
Reorganized Debtor or the Trustee, as applicable, will make full or partial distributions, as
applicable, with respect to such Allowed Claim, net of any setoff contemplated by the Order, if
any, allowing such Claim and/or any required withholding of applicable federal and state taxes.

         B.       Transmittal of Distributions.

        Except as otherwise provided in the Plan, in the Plan documents, or in an Order of the
Bankruptcy Court, distributions to be made under the Plan, Confirmation Order or Trust
Documents to Class 3 Claimants will be made by the Trustee and Distributions to all other
claimants will be made by the Reorganized Debtor. Distributions to Class 3 Claimants will be
made (a) to the client trust account for attorneys of record of Class 3 Claimants, (b) if the Class 3
Claimant does not have an attorney of record, to the latest mailing address set forth in a Proof of
Claim filed with the Claims Agent or the Bankruptcy Court by or on behalf of such claimant, or to
such other address as may be provided to the Reorganized Debtor or Trustee, as applicable, by
such claimant in writing, or (c) if no such proof of claim has been filed and no written notice setting
forth a mailing address is provided by or on behalf of such claimant to the Reorganized Debtor or
Trustee, as applicable, to the mailing address set forth in the Schedules filed by the Debtor in this
Case. Distributions to other claimants will be made by wire or first class United States mail,
postage prepaid, (a) to the client trust account for attorneys of record of the claimant, (b) if the
claimant does not have an attorney of record, to the latest mailing address set forth in a proof of
claim filed with the Claims Agent or the Bankruptcy Court by or on behalf of such claimant, or to
such other address as may be provided to the Reorganized Debtor, as applicable, by such claimant
in writing, or (c) if no such proof of claim has been filed and no written notice setting forth a
mailing address is provided by or on behalf of such claimant to the Reorganized Debtor, to the
mailing address set forth in the Schedules filed by the Debtor in this Case. If a claimant’s
Distribution is not mailed or is returned to the Reorganized Debtor or Trustee because of the
absence of a proper mailing address, the Reorganized Debtor or Trustee, as the case may be, shall
make a reasonable effort to locate or ascertain the correct mailing address for such claimant from
information generally available to the public and from such party’s own records, but shall not be
liable to such claimant for having failed to find a correct mailing address. The Trustee shall have
no liability to a Class 3 Claimant on account of Distributions made to the client trust account of a
Class 3 Claimant’s attorney.

         C.       Timing of Distributions.

        Unless otherwise agreed by the Reorganized Debtor or Trustee, as applicable, and the
recipient of a Distribution under the Plan or the Plan documents, whenever any payment to be
made is due on a day other than a business day, such payment will instead be made on the next
business day, with interest to the extent expressly contemplated by the Plan or any applicable
agreement or instrument. Any claimant that is otherwise entitled to an undeliverable Distribution
and that does not, within thirty (30) days after a Distribution is returned to the Reorganized Debtor
or Trustee, as applicable, as undeliverable or is deemed to be an undeliverable Distribution,
provide the Reorganized Debtor or Trustee, as applicable with a written notice asserting its claim
to that undeliverable Distribution and setting forth a current, deliverable address will be deemed

                                                  34
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                   Document      Page 40 of 63



to waive any claim to such undeliverable Distribution and will be forever barred from receiving
such undeliverable Distribution or asserting any Claim against the Reorganized Debtor, the Trust,
the Trustee or its property. Any undeliverable Distributions that are not claimed under this Section
will become available to distribute to other claimants or be retained by the Reorganized Debtor in
accordance with the Plan. Nothing in the Plan requires the Reorganized Debtor, the Trust or the
Trustee to attempt to locate any claimant whose Distribution is undeliverable. If an instrument
delivered as a Distribution to a claimant is not negotiated within one hundred and twenty (120)
days after such instrument was sent to the claimant, then the instrument shall be null and void, the
claimant shall be deemed to have waived such Distribution, and it shall become available cash.

         D.       Form of Distributions.

        Unless otherwise agreed by the Reorganized Debtor or Trustee, as applicable, and the
recipient of a Distribution under the Plan or the Plan documents, all Distributions will be made, at
the option of the Reorganized Debtor or Trustee, by a check by first class mail, postage prepaid,
or by wire transfer.

         E.       No Professional Fees or Expenses.

       No professional fees or expenses incurred by a claimant will be paid by the Debtor, the
Reorganized Debtor or the Trustee with respect to any Claim except as specified in the Plan or the
Trust Documents.

         F.       Claim Estimation.

        In order to effectuate Distributions pursuant to the Plan and avoid undue delay in the
administration of the Chapter 11 Case, the Debtor (if prior to the Effective Date) and the
Reorganized Debtor (on and after the Effective Date), after notice and a hearing (which notice may
be limited to the holder of such Disputed Claim), shall have the right to seek an Order of the
Bankruptcy Court or the District Court, pursuant to § 502(c) of the Bankruptcy Code, estimating
or limiting, on account of a Disputed Claim, the amount of (i) property that must be withheld from
or reserved for distribution purposes on account of such Disputed Claim(s), (ii) such Claim for
allowance or disallowance purposes, or (iii) such Claim for any other purpose permitted under the
Bankruptcy Code; provided, however, that the Bankruptcy Court or the District Court, as
applicable, shall determine (i) whether such Claims are subject to estimation pursuant to § 502(c)
of the Bankruptcy Code, and (ii) the timing and procedures for such estimation proceedings, if
any, such matters being beyond the scope of the Plan. Notwithstanding the foregoing, no party in
interest except the Trustee may seek to estimate a Class 3 Claim.

         G.       No Interest on Claims.

       Unless otherwise specifically provided for in the Plan, the Confirmation Order, or a
postpetition agreement in writing between the Debtor and a holder of a Claim and approved by an
Order of the Bankruptcy Court, postpetition interest shall not accrue or be paid on any Claim, and
no holder of a Claim shall be entitled to interest accruing on or after the Petition Date on any
Claim. In addition, and without limiting the foregoing or any other provision of the Plan,
Confirmation Order or Plan Trust Agreement, interest shall not accrue on or be paid on any


                                                35
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53            Desc Main
                                     Document      Page 41 of 63



Disputed Claim in respect of the period from the Effective Date to the date a final Distribution is
made when and if such Disputed Claim becomes an Allowed Claim.

         H.       Withholding Taxes.

        The Reorganized Debtor shall comply with all withholding and reporting requirements
imposed by any federal, state, local or foreign taxing authority, and all distributions hereunder
shall be subject to any such withholding and reporting requirements. As a condition to making any
distribution under the Plan, the Reorganized Debtor may require that the holder of an Allowed
Claim provide such holder’s taxpayer identification number and such other information and
certification as may be deemed necessary to comply with applicable tax reporting and withholding
laws.

         I.       No De Minimis Distributions.

        Except as to Class 5 Claims, no cash payment of less than $100 will be made by the
Reorganized Debtor or the Trustee to any holder of an Allowed Claim. No consideration will be
provided in lieu of the de minimis distribution that is not made under this Article. Allowed Claims
that are entitled to a pro rata distribution of less than $100 shall continue to accrue until such time
as the pro rata distribution on account of such Claim will be $100 or more.

         J.       Manner of Cash Payments.

        Cash payments to domestic claimants will be denominated in U.S. dollars and will be made
by checks drawn on a domestic bank selected by the Trustee or, at the Trustee’s option, by wire
transfer from a domestic bank. Cash payments to foreign claimants may be paid, at the Trustee’s
option, either in the same manner as payments to domestic entities or in any funds and by any
means that are necessary or customary in the particular foreign jurisdiction.

                                                  IX.

                                CONDITIONS TO EFFECTIVE DATE

A.       Conditions to Occurrence of Effective Date

       The Plan shall not become effective unless and until each of the following conditions shall
have been satisfied in full in accordance with the provisions specified below:

                  1.       Entry of Confirmation Order. The Confirmation Order has become a Non-
                           Appealable Order;

                  2.       The Trust. The Trust shall have been formed; and

                  3.       Debtor Payments. The payments and assignments discussed in
                           Section 5.1(b)(2)(i) and (iii) of the Plan shall have been received by the
                           Trust.




                                                   36
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                    Document      Page 42 of 63



B.       Notice of Effective Date

        The Plan Proponents shall file a Notice of Effective Date with the Bankruptcy Court within
three (3) days after the occurrence of the Effective Date. Such notice will include all relevant
deadlines put into effect by the occurrence of the Effective Date.

C.       Effect of Non-Occurrence of Conditions

         If substantial consummation of the Plan does not occur, the Plan will be null and void in
all respects and nothing contained in the Plan or the Disclosure Statement will: (i) constitute a
waiver or release of any claims by or against the Protected Parties or the Settling Insurer Entities;
(ii) prejudice in any manner the rights of the Protected Parties, the Trust or the Settling Insurer
Entities; or (iii) constitute an admission, acknowledgement, offer, or undertaking by the Protected
Parties or the Settling Insurer Entities in any respect, including but not limited to, in any proceeding
or case against the Debtor; or (iv) be admissible in any action, proceeding or case against the
Protected Parties or Settling Insurer Entities in any court or other forum.

                                                  X.

                                EFFECT OF PLAN CONFIRMATION

     THE DISCHARGE AND INJUNCTIONS CONTAINED IN THE PLAN AND THE
RELEASES PROVIDED UNDER THE PLAN AND THE DIOCESE INSURANCE
SETTLEMENT AGREEMENTS DO NOT RELEASE OR IMPAIR A TORT
CLAIMANT’S RIGHT TO RECOVER ON ANY TORT CLAIM AGAINST ANY
PERPETRATOR OF SEXUAL ABUSE OR ANY SUCCESSOR OF THE DEBTOR AFTER
THE EFFECTIVE DATE OF THE PLAN FOR ACTS OF ABUSE THAT ARE
INDEPENDENT OF THE LIABILITY OF THE DEBTOR OR ANY PROTECTED
PARTY.

A.       Dissolution of Committee

        On the Effective Date, the Committee shall dissolve automatically, whereupon their
members, Professionals and agents shall be released from any further duties and responsibilities
in this Chapter 11 case and under the Bankruptcy Code, except that such parties shall continue to
be bound by any obligations arising under confidentiality agreements, joint defense/common
interest agreements (whether formal or informal), and protective orders entered during this Chapter
11 case, including any orders regarding confidentiality issued by the Bankruptcy Court or
mediator, which shall remain in full force and effect according to their terms, provided that such
parties shall continue to have a right to be heard with respect to any and all applications for
Professional Claims.

B.       Discharge and Injunction

        Except as otherwise expressly provided in the Plan or in the Confirmation Order, on the
Effective Date, pursuant to Section 1141(d) of the Bankruptcy Code, the Debtor shall be
discharged from any and all Claims that arose prior to the Effective Date, including all Tort Claims
and Related Insurance Claims, and including interest, if any, on any of the foregoing, regardless

                                                  37
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53            Desc Main
                                    Document      Page 43 of 63



of whether it is alleged to have accrued before or after the Petition Date (each a “Discharged
Claim”). For the avoidance of doubt, Discharged Claim includes any disallowed Claim. All
Persons who have held or asserted, hold or assert, or may in the future hold or assert a Discharged
Claim shall be permanently stayed, enjoined, and restrained from taking any action, directly or
indirectly, for the purposes of asserting, enforcing, or attempting to assert or enforce any
Discharged Claim, including: (i) commencing or continuing in any manner, any action or any other
proceeding of any kind with respect to any Discharged Claim against the Debtor, the Reorganized
Debtor, or property of the Reorganized Debtor; (ii) seeking the enforcement, attachment,
collection, or recovery by any manner or means of any judgment, award, decree, or order against
the Debtor, the Reorganized Debtor, or property of the Reorganized Debtor, with respect to any
Discharged Claim; (iii) creating, perfecting, or enforcing any encumbrance or lien of any kind
against the Debtor, the Reorganized Debtor, or property of the Reorganized Debtor with respect
to any Discharged Claim; (iv) asserting any setoff right of contribution, indemnity, subrogation,
or recoupment of any kind against any obligation due to the Reorganized Debtor with respect to
any Discharged Claim; and (v) taking any action, in any manner and in any place whatsoever, that
does not conform to or comply with provisions of the Plan. In the event any Person takes any
action that is prohibited by, or is otherwise inconsistent with the provisions of this injunction, the
Plan or confirmation order, then, upon notice to the Bankruptcy Court by an affected party, the
action or proceeding in which the Claim of such Person is asserted will automatically be transferred
to the Bankruptcy Court or the District Court for enforcement of the Plan. In a successful action
to enforce the injunctive provisions of this Section in response to a willful violation thereof the
moving party may seek an award of costs (including reasonable attorneys’ fees) against the non-
moving party, and such other legal or equitable remedies as are just and proper, after notice and a
hearing. For the avoidance of doubt, nothing in Plan Section 13.2 relieves the Reorganized Debtor
of its obligations to Class 4 claimants contained in Plan Section 4.4 (which obligations are post-
petition obligations and obligations of the Reorganized Debtor under the terms of the Plan) until
the later of (i) thirty days after the Reorganized Debtor provides written notice to the Trustee that
the Unknown Tort Claim Reserve Fund has been exhausted or (ii) the occurrence of the sixth (6th)
anniversary of the Effective Date.

C.       Channeling Injunction

        Channeling Injunction Preventing Prosecution of Channeled Claims Against Protected
Parties and Settling Insurer Entities:

                 A.     In consideration of the undertakings of the Protected Parties and Settling
         Insurer Entities under the Plan, their contributions to the Trust, and other consideration,
         and pursuant to their respective Insurance Settlement Agreements with the Debtor and to
         further preserve and promote the agreements between and among the Protected Parties and
         any Settling Insurer Entities, and pursuant to Section 105 of the Bankruptcy Code:

                          1.      any and all Channeled Claims are channeled into the Trust and shall
                  be treated, administered, determined, and resolved under the procedures and
                  protocols and in the amounts as established under the Plan and the Trust Agreement
                  as the sole and exclusive remedy for all holders of Channeled Claims; and




                                                  38
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 44 of 63



                         2.      all Persons who have held or asserted, hold or assert, or may in the
                  future hold or assert any Channeled Claims are hereby permanently stayed,
                  enjoined, barred and restrained from taking any action, directly or indirectly, for
                  the purposes of asserting, enforcing, or attempting to assert or enforce any
                  Channeled Claim against the Protected Parties or Settling Insurer Entities,
                  including:

                                   a.     commencing or continuing in any manner any action or other
                           proceeding of any kind with respect to any Channeled Claim against any of
                           the Protected Parties or Settling Insurer Entities or against the property of
                           any of the Protected Parties or Settling Insurer Entities;

                                   b.      enforcing, attaching, collecting or recovering, by any
                           manner or means, from any of the Protected Parties or Settling Insurer
                           Entities, or the property of any of the Protected Parties or Settling Insurer
                           Entities, any judgment, award, decree, or order with respect to any
                           Channeled Claim against any of the Protected Parties, Settling Insurer
                           Entities;

                                   c.      creating, perfecting or enforcing any lien of any kind relating
                           to any Channeled Claim against any of the Protected Parties or the Settling
                           Insurer Entities, or the property of the Protected Parties or the Settling
                           Insurer Entities;

                                  d.     asserting, implementing or effectuating any Channeled
                           Claim of any kind against:

                                          (i)    any obligation due any of the Protected Parties or
                                  Settling Insurer Entities;

                                          (ii)    any of the Protected Parties or Settling Insurer
                                  Entities; or

                                          (iii)  the property of any of the Protected Parties or
                                  Settling Insurer Entities.

                                  e.     taking any act, in any manner, in any place whatsoever, that
                           does not conform to, or comply with, the provisions of the Plan; and

                                  f.      asserting or accomplishing any setoff, right of indemnity,
                           subrogation, contribution, or recoupment of any kind against an obligation
                           due to any of the Protected Parties, the Settling Insurer Entities, or the
                           property of the Settling Insurer Entities.

       The Channeling Injunction is an integral part of the Plan and is essential to the Plan’s
consummation and implementation. It is intended that the channeling of the Channeled Claims as
provided in Section 13.3 of the Plan shall inure to the benefit of the Protected Parties and Settling
Insurer Entities. In a successful action to enforce the injunctive provisions of this Section in

                                                     39
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                    Document      Page 45 of 63



response to a willful violation thereof, the moving party may seek an award of costs (including
reasonable attorneys’ fees) against the non-moving party, and such other legal or equitable
remedies as are just and proper, after notice and a hearing.

        “Channeled Claim(s)” means any Tort Claim, Related Insurance Claim, Medicare Claim,
Extra-Contractual Claim, or other Claim against any of the Protected Parties, the Settling Insurer
Entities or any Person qualifying as an insured under any Settling Insurer Entity Policy to the
extent such Claim arises from the same injury or damages asserted as a Tort Claim against the
Protected Parties or Settling Insurer Entities, that directly or indirectly arises out of, relates to, or
is in connection with such Tort Claim, Related Insurance Claim, Medicare Claim, Extra-
Contractual Claim, or other Claim covered by the Channeling Injunction and Supplemental
Settling Insurer Injunction in Articles VII and XIII of the Plan; provided, however, that Channeled
Claims shall not include any rights of a holder of a Class 4 Claim or Class 6B Claim against the
Reorganized Debtor, nor any Claim against (i) an individual who perpetrated an act of Abuse that
forms the basis of a Tort Claim with respect to that Tort Claim; or (ii) any religious order, diocese
or archdiocese (other than the Diocese itself).

       “Protected Party” generally means any of the Diocese Parties, the Reorganized Debtor, the
Parish Parties and the Other Insured Entities and their respective predecessors and successors,
assigns and associated Persons. But an individual who perpetrated an act of Abuse that forms the
basis of a Tort Claim is not a Protected Party for that Tort Claim and any religious order,
archdiocese or diocese, other than the Diocese itself, is not a Protected Party.

       “Settling Insurer Entities” generally means the Settling Insurers that entered into Insurance
Settlement Agreements relating to the Settling Insurer Entity Policies issued to the Debtor or the
Parishes and their respective predecessors and successors, assigns and associated Persons.

D.       Supplemental Settling Insurer Injunction

        On the Effective Date of the Plan, the Supplemental Settling Insurer Injunction shall take
effect. It provides in pertinent part:

         A.       Supplemental Injunction Preventing Prosecution of Claims Against Settling
                  Insurer Entities. Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and
                  in consideration of the undertakings of the Settling Insurers pursuant to the
                  Insurance Settlement Agreements, including the Settling Insurers’ purchases of
                  insurance policies or Interests in insurance policies from the Diocese, Other Insured
                  Entities, and Catholic Entities pursuant to Section 363(f) of the Bankruptcy Code:

         B.       With the exception of the rights against the Reorganized Debtor retained by the
                  holders of the Unknown Tort Claims, any and all Persons who have held, now hold
                  or who may in the future hold any Interests (including all debt holders, all equity
                  holders, governmental, tax and regulatory authorities, lenders, trade and other
                  creditors, Tort Claimants, perpetrators, other insurers, and all others holding
                  Interests of any kind or nature whatsoever, including those Claims released or to be
                  released pursuant to the Insurance Settlement Agreements) against any of the
                  Protected Parties, the Settling Insurer Entities, or any other Person covered or


                                                   40
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                      Document      Page 46 of 63



                  allegedly covered under the Settling Insurer Entity Policies, which directly or
                  indirectly arise from, relate to, or are in connection with any Tort Claims that are
                  covered or alleged to be covered under the Settling Insurer Entity Policies, or any
                  Related Insurance Claims related to such Tort Claims are hereby permanently
                  stayed, enjoined, barred, and restrained from taking any action, directly or
                  indirectly, to assert, enforce or attempt to assert or enforce any such Interest against
                  the Settling Insurer Entities, the Settling Insurer Entity Policies, or Protected Parties
                  to the extent such Interests arise from the same injury or damages asserted in
                  connection with a Tort Claim including:

                  1.       Commencing or continuing in any manner any action or other proceeding
                           against the Settling Insurer Entities or the Protected Parties or the property
                           of the Settling Insurer Entities or Protected Parties;

                  2.       Enforcing, attaching, collecting, or recovering, by any manner or means,
                           any judgment, award, decree or order against the Settling Insurer Entities or
                           Protected Parties or the property of the Settling Insurer Entities or Protected
                           Parties;

                  3.       Creating, perfecting, or enforcing any lien of any kind against the Settling
                           Insurer Entities or Protected Parties or the property of the Settling Insurer
                           Entities or Protected Parties;

                  4.       Asserting or accomplishing any setoff, right of indemnity, subrogation,
                           contribution, or recoupment of any kind against any obligation due the
                           Settling Insurer Entities or Protected Parties or the property of the Settling
                           Insurer Entities or Protected Parties; and

                  5.       Taking any action, in any manner, in any place whatsoever, that does not
                           conform to, or comply with, the provisions of the Plan.

         C.       All Claims described in this Section 7.9, except for the rights of holders of Class 4
                  Claims, Class 5 Claims, and Class 6B Claims against the Reorganized Debtor, shall
                  be channeled to the Trust. This injunction shall not apply to any reinsurance Claim.

E.       Permanent Injunction Against Prosecution of Released and Channeled Claims

       On the Effective Date of the Plan, the Permanent Injunction Against Prosecution of
Released and Channeled Claims shall take effect. It provides in pertinent part:

       Except as otherwise expressly provided in the Plan, for the consideration described in the
Insurance Settlement Agreements, all Persons who have held, hold, or may hold Channeled Claims
or Claims against the Diocese Parties, the Protected Parties, or the Settling Insurance Entities,
whether known or unknown, will be permanently enjoined on and after the Effective Date from:
(a) commencing or continuing in any manner, any action or any other proceeding of any kind,
including, but not limited to, any Tort Claim or any Unknown Tort Claim against the Settling
Insurance Entities or the property of the Settling Insurance Entities with respect to any Claim or
Channeled Claim; (b) seeking the enforcement, attachment, collection or recovery by any manner

                                                     41
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53              Desc Main
                                   Document      Page 47 of 63



or means of any judgment, award, decree, or order against the Settling Insurance Entities or the
property of the Settling Insurance Entities, with respect to any Claim or Channeled Claim; (c)
creating, perfecting, or enforcing any encumbrance of any kind against the Settling Insurance
Entities or the property of the Settling Insurance Entities with respect to any Claim or Channeled
Claim; (d) asserting any setoff, right of subrogation, or recoupment of any kind against any
obligation due to the Settling Insurance Entities with respect to any Claim or Channeled Claim;
and (e) taking any act, in any manner and in any place whatsoever, that does not conform to or
comply with provisions of the Plan or any documents relating to the Plan, including, the Trust
Agreement. The foregoing injunctive provisions are an integral part of the Plan and are essential
to its implementation.

F.       Exculpation and Limitation of Liability of Exculpated Parties

         From and after the Effective Date, none of the Exculpated Parties shall have or incur any
liability for, and each Exculpated Party shall be released from, any claim, Cause of Action or
liability to any other Exculpated Party, to any holder of a claim, or to any other party in interest,
for any act or omission that occurred during and in connection with this Chapter 11 case or in
connection with the preparation and Filing of this Chapter 11 case, the formulation, negotiation,
or pursuit of confirmation of the Plan, the consummation of the Plan, and the administration of the
Plan or the property to be distributed under the Plan, except for claims, Causes of Action or
liabilities arising from the gross negligence, willful misconduct, fraud, or breach of the fiduciary
duty of loyalty of any Exculpated Party, in each case subject to determination of such by Non-
Appealable Order of a court of competent jurisdiction and provided that any Exculpated Party shall
be entitled to reasonably rely upon the advice of counsel with respect to its duties and
responsibilities (if any) under the Plan. Without limiting the generality of the foregoing, the
Committee and the Diocese and their respective officers, board and committee members,
employees, attorneys, financial advisors, and other Professionals shall be entitled to and granted
the benefits of Section 1125(e) of the Bankruptcy Code and the Channeling Injunction.

        Under the Plan, “Exculpated Parties” means collectively, (i) the Diocese Parties, the Estate,
and the Committee; (ii) the respective officers, directors, employees, members, attorneys, financial
advisors, members of subcommittees of the board of directors, volunteers, and members of
consultative bodies and councils formed under Canon Law of the persons identified in the
preceding clause including with respect to their service or participation in an outside board on
which they serve at the request of the Diocese or the Bishop, in their capacity as such; (iii) the
Settling Insurer Entities with respect to their Settling Insurer Entity Policies; and (iv) professionals
of a Person identified in the preceding clause (i) through (iii)

G.       Timing

        The injunctions, releases, and discharges to which any Settling Insurer Entity is entitled
pursuant to such Insurance Settlement Agreement, the Plan, the Confirmation Order, the Approval
Orders, and the Bankruptcy Code shall only become effective when the Trust receives payment in
full from the corresponding Settling Insurer(s) pursuant to the terms of such Settling Insurer’s
Insurance Settlement Agreement, and the other provisions set forth in Article VII of the Plan are
fully met.



                                                  42
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                      Document      Page 48 of 63



H.       No Bar on Certain Claims

       Notwithstanding the foregoing, nothing in this shall be construed to bar either (a) a Claim
based on Abuse against a Person who is not a Protected Party or a Settling Insurer Entity or (b) a
Claim by such Person for insurance coverage in connection with a Claim described in the foregoing
subsection (a) under an insurance policy other than the Settling Insurer Entity Policies.

                                                XI.

                                CHILD PROTECTION PROTOCOLS

         The Child Protection Protocols are incorporated into the Plan.

                                                XII.

                                   THE REORGANIZED DEBTOR

         A.       Continued Corporate Existence

        The Diocese will, as the Reorganized Debtor, continue to exist after the Effective Date as
a separate entity in accordance with Minn. Stat. Section 315.16 having tax-exempt status under 26
U.S.C. § 501(c)(3) under applicable law and without prejudice to any right to alter or terminate
such existence under applicable state law, except as such rights may be limited and conditioned by
the Plan and the documents and instruments executed and delivered in connection therewith.

         B.       Vesting of Assets

         In accordance with Sections 1141 and 1123(a)(5) of the Bankruptcy Code, and except as
otherwise provided in the Plan or the Confirmation Order, the Reorganization Assets shall vest in
the Reorganized Debtor (or such other entity or entities specified by the Debtor in a Supplemental
Plan Document, and subject to approval by the Bankruptcy Court at the confirmation hearing) on
the Effective Date free and clear of all liens, claims, and interests of creditors, including successor
liability claims. On and after the Effective Date, the Reorganized Debtor may operate and manage
its affairs and may use, acquire, and dispose of property without notice to any Person, and without
supervision or approval by the Bankruptcy Court and free of any restrictions imposed by the
Bankruptcy Code, Bankruptcy Rules, or the Bankruptcy Court, other than those restrictions
expressly imposed by the Plan or the Confirmation Order.

         C.       Identify of Officers of Reorganized Debtor

        In accordance with § 1129(a)(5) of the Bankruptcy Code, the identities and affiliations of
the Persons proposed to serve as the corporate Members of the Reorganized Debtor and the persons
proposed to serve as directors and officers of the Reorganized Debtor on and after the Effective
Date are set forth on Exhibit J of the Plan.




                                                  43
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                      Document      Page 49 of 63



         D.       Further Authorization

        The Reorganized Debtor shall be entitled to seek such orders, judgments, injunctions,
rulings, and other assistance as it deems necessary to carry out the intentions and purposes, and to
give full effect to the provisions, of the Plan.

                                                  XIII.

                  CERTAIN OTHER GENERAL PROVISIONS OF THE PLAN

      The Plan contains other provisions consistent with the requirements of Chapter 11 of the
Bankruptcy Code as set forth below:

         A.       Causes of Action/Avoidance Actions

        Except as otherwise provided in the Plan, the Reorganized Debtor shall retain and
exclusively enforce the Debtor’s Causes of Action, whether arising before or after the Petition
Date, in any Court or other tribunal, including without limitation, an adversary proceeding filed in
this case.

         B.       Retention of Jurisdiction

                  1.       By the Bankruptcy Court. Pursuant to Sections 105, 1123(a)(5), and
                           1142(b) of the Bankruptcy Code, and 28 U.S.C. Sections 1334 and 157, on
                           and after the Effective Date, the Bankruptcy Court shall retain: (i) original
                           and exclusive jurisdiction over this Chapter 11 case, (ii) original, but not
                           exclusive, jurisdiction to hear and determine all core proceedings arising
                           under the Bankruptcy Code or arising in this Chapter 11 case, and (iii)
                           original, but not exclusive, jurisdiction to hear and make proposed findings
                           of fact and conclusions of law in any non-core proceedings related to this
                           Chapter 11 case and the Plan, including matters concerning the
                           interpretation, implementation, consummation, execution, or administration
                           of the Plan. Subject to, but without limiting the generality of the foregoing,
                           the Bankruptcy Court’s post-Effective Date jurisdiction shall include
                           jurisdiction:

                           a.     over disputes concerning the ownership of claims;

                           b.     over disputes concerning the distribution or retention of assets under
                                  the Plan;

                           c.     over objections to claims, motions to allow late-filed claims, and
                                  motions to estimate claims;

                           d.     over proceedings to determine the extent, validity, or priority of any
                                  Lien asserted against property of the Diocese, the Estate, or Trust,
                                  or property abandoned or transferred by the Diocese, the Estate, or
                                  the Trust;

                                                    44
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 50 of 63



                           e.   over motions to approve Insurance Settlement Agreements entered
                                into after the Effective Date by the Trustee;

                           f.   over matters related to the assets of the Estate or of the Trust,
                                including the terms of the Trust, or the recovery, liquidation, or
                                abandonment of Trust Assets;

                           g.   the removal of the Trustee and the appointment of a successor
                                Trustee;

                           h.   over matters relating to the subordination of claims;

                           i.   to enter and implement such orders as may be necessary or
                                appropriate in the event the Confirmation Order is for any reason
                                stayed, revoked, modified or vacated;

                           j.   to consider and approve modifications of or amendments to the Plan,
                                to cure any defects or omissions or to reconcile any inconsistencies
                                in any order of the Bankruptcy Court, including the Confirmation
                                Order;

                           k.   to issue orders in      aid of execution, implementation, or
                                consummation of the      Plan, including the issuance of orders
                                enforcing any and all   releases and injunctions issued under or
                                pursuant to the Plan    and any Diocesan Insurance Settlement
                                Agreement;

                           l.   over disputes arising from or relating to the Plan, the Confirmation
                                Order, or any agreements, documents, or instruments executed in
                                connection therewith;

                           m.   over requests for allowance of payment of claims entitled to priority
                                under Sections 507(a)(2) and 503(b)(9) of the Bankruptcy Code and
                                any objections thereto;

                           n.   over all Fee Applications;

                           o.   over matters concerning state, local, or federal taxes in accordance
                                with Sections 346, 505, and 1146 of the Bankruptcy Code;

                           p.   over conflicts and disputes among the Trust, the Reorganized
                                Debtor, and holders of claims, including holders of Class 3 or Class
                                4 Claims;

                           q.   over disputes concerning the existence, nature, or scope of the
                                Diocese’s discharge, including any dispute relating to any liability
                                arising out of the termination of employment or the termination of


                                                 45
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                     Document      Page 51 of 63



                                  any employee or retiree benefit program, regardless of whether such
                                  termination occurred prior to or after the Effective Date;

                           r.     to issue injunctions, provide declaratory relief, or grant such other
                                  legal or equitable relief as may be necessary or appropriate to
                                  restrain interference with the Plan, the Diocese or its property, the
                                  Reorganized Debtor or its property, the Estate or its property, the
                                  Trust or its property, Trustee, the Professionals, or the Confirmation
                                  Order;

                           s.     to enter a Final Decree closing the Chapter 11 case;

                           t.     to enforce all orders previously entered by the Bankruptcy Court;
                                  and

                           u.     over any and all other suits, adversary proceedings, motions,
                                  applications, and contested matters that may be commenced or
                                  maintained pursuant to this Chapter 11 case or the Plan.

                  2.       By the District Court. Pursuant to Sections 105, 1123(a)(5), and 1142(b)
                           of the Bankruptcy Code, and 28 U.S.C. Section 1334, on and after the
                           Effective Date, the District Court shall retain original, but not exclusive,
                           jurisdiction to hear and determine all matters arising under the Bankruptcy
                           Code or arising in or related to this Chapter 11 case.

                  3.       Actions to Collect Amounts Owed Pursuant to the Plan.
                           Notwithstanding anything to the contrary in this Section, the Diocese, the
                           Reorganized Debtor and the Trustee may, but are not required to, commence
                           an adversary proceeding to collect amounts owed pursuant to the Plan for
                           any settlements embodied in the Plan or later approved by the Bankruptcy
                           Court, which are not paid in accordance with the Plan. Any such action may
                           be commenced by filing a motion in aid of confirmation with the
                           Bankruptcy Court.

                  4.       Case Closure. The existence and continued operation of the Trust shall not
                           prevent the Bankruptcy Court from closing this Chapter 11 case. In an
                           action involving the Trust, any costs incurred in reopening the Chapter 11
                           case, including any statutory fees will be paid by the Trustee from the Trust
                           Assets in accordance with an order of the Bankruptcy Court.

         C.       Modification of the Plan

        The Debtor reserves the right, in accordance with the Bankruptcy Code, to amend, modify
or withdraw the Plan prior to the entry of the Confirmation Order. After the entry of the
Confirmation Order, the Debtor may, upon order, amend or modify the Plan in accordance with
Section 1127(b) of the Bankruptcy Code, or remedy any defect or omission or reconcile any
inconsistency in the Plan in such manner as may be necessary to carry out the purpose and intent
of the Plan.

                                                    46
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53            Desc Main
                                     Document      Page 52 of 63



         D.       Severability

         If, before confirmation, the Bankruptcy Court holds that any Plan term or provision is
invalid, void, or unenforceable, the Bankruptcy Court may alter or interpret that term or provision
so that it is valid and enforceable to the maximum extent possible consistent with the original
purpose of that term or provision. That term or provision will then be applicable as altered or
interpreted, except if such term or provision is inconsistent with the intent of the Debtor, in which
case the term or provision may be unilaterally withdrawn by the Debtor. Notwithstanding any
such holding, alteration, or interpretation, the Plan’s remaining terms and provisions will remain
in full force and effect and will in no way be affected, impaired, or invalidated. The Confirmation
Order will constitute a judicial determination providing that each Plan term and provision, as it
may have been altered or interpreted in accordance with this Article, is valid and enforceable under
its terms. In the event of a successful collateral attack on any provision of the Plan (i.e., an attack
other than through a direct appeal of the Confirmation Order), the remaining provisions of the Plan
will remain binding on the Debtor, the Reorganized Debtor, the Settling Insurer, the Trustee, the
Committee, all claimants, all Creditors, and all other parties in interest.

         E.       Section 1146 Exemption

        Pursuant to Bankruptcy Code Section 1146(c) any transfer of property pursuant to the Plan
will not be subject to any document, recording tax, stamp tax, or similar tax, mortgage tax, real
estate transfer tax, or other governmental assessment in the United States, and the Confirmation
Order will direct the appropriate state or local governmental officials and/or agents to forego the
collection of any such tax or governmental assessment and to accept for filing and recordation any
of the foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

         F.       Management of the Reorganized Debtor

        The Reorganized Debtor shall continue to be managed by current management. Most of
these individuals have been involved in the Debtor’s affairs for many years and are well suited to
continue the Debtor’s mission. Those managers, their titles and salaries consist of:

                           Bishop Paul D. Sirba, salary $30,816.00
                           Vicar General James Bissonette, salary $-0-
                           Franz Hoefferle - Financial Officer, salary $75,949.00

                                                 XIV.

                                  CONFIRMATION PROCEDURES

          In order for the Plan to be confirmed by the Bankruptcy Court, all of the applicable
requirements of Bankruptcy Code §1129 must be met. This includes, among others, requirements
that the Plan: (i) is accepted by all impaired Classes or, if rejected by an impaired Class, “does not
discriminate unfairly” and is “fair and equitable” as to each rejecting Class; (ii) is feasible; and
(iii) is in the best interests of holders of Claims in each impaired Class.



                                                   47
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 53 of 63



A.       Solicitation of Votes; Acceptance

        The Debtor is soliciting the acceptance of the Plan from all holders of Claims in Classes
that are impaired under the Plan and receiving Distributions thereunder. Using this criteria, holders
of only Claims in Classes 3, 4 and 5 are entitled to vote on the Plan. In addition, a vote may be
disregarded if the Bankruptcy Court determines, after notice and a hearing, that such vote was not
solicited or procured or made in good faith or in accordance with the applicable provisions of the
Bankruptcy Code.

        Classes 3, 4, 6A, and 6B will be deemed to have accepted the Plan if the Plan is accepted
by holders of at least two-thirds in dollar amount and more than one-half in number of the Claims
in that Class that has cast Ballots on the Plan and that are eligible to vote for or against the Plan.
The Debtor may file a motion to estimate each Class 3 Claim at $1.00 each for voting purposes
only. The actual amount payable to holders of Allowed Class 3 Claims will exceed $1.00. This is
consistent with the procedure followed in other mass tort bankruptcy cases and the Tort Proof of
Claim forms intentionally did not provide for a dollar amount for the Claims as the Claims are
unliquidated tort claims.

B.       Confirmation Hearing

        Bankruptcy Code §1128(a) requires the Bankruptcy Court, after notice, to hold the
Confirmation Hearing after the period for submission of Ballots has expired. The Confirmation
Hearing may be postponed from time to time by the Bankruptcy Court without further notice
except for an announcement of the postponement made at the Confirmation Hearing. Bankruptcy
Code § 1128(b) provides that any party in interest may object to confirmation of the Plan.
Objections must be made in writing, specifying in detail the name and address of the person or
entity objecting, the grounds for the objection and the nature and amount of the Claim held by the
objector, and must otherwise comply with the requirements of the Bankruptcy Rules and the Local
Bankruptcy Rules. Objections must be filed with the Clerk of the Bankruptcy Court, with a
courtesy copy delivered to the chambers of the Honorable Robert J. Kressel, and served upon the
parties so designated in the Order and Notice accompanying this Disclosure Statement on or before
the time and date designated in such Order and Notice. FAILURE TO TIMELY FILE AND
SERVE AN OBJECTION TO CONFIRMATION MAY BE DEEMED BY THE
BANKRUPTCY COURT TO BE CONSENT TO CONFIRMATION OF THE PLAN.

       At the Confirmation Hearing, the Bankruptcy Court will determine, among other things,
whether the following confirmation requirements specified in Bankruptcy Code Section 1129 have
been satisfied:

         1.       The Plan complies with the applicable provisions of the Bankruptcy Code.

         2.       The Debtor has complied with the applicable provisions of the Bankruptcy Code.

         3.       The Plan has been proposed in good faith and not by any means proscribed by law.

         4.    Any payment made or promised by the Debtor for services or for costs and expenses
in, or in connection with, this Chapter 11 Case, or in connection with the Plan and incident to the


                                                 48
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 54 of 63



Chapter 11 Case, has been approved by, or is subject to approval of, the Bankruptcy Court as
reasonable.

       5.       The Debtor has disclosed the identity and affiliations of all individuals proposed to
serve, after confirmation, as directors or officers of the Debtor and the appointment to or
continuance in such positions by those individuals is consistent with the interests of creditors and
with public policy; and (b) the Debtor has disclosed the identities of any insider(s) that will be
employed or retained by the Reorganized Debtor and the nature of any proposed compensation for
such insider(s).

       6.       Each holder of a Claim in an impaired Class either has accepted the Plan or will
receive or retain under the Plan property of a value, as of the Effective Date, that is not less than
the amount that such entity would receive or retain if the Debtor were liquidated on such date
under Chapter 7 of the Bankruptcy Code. See “Best Interests of Creditors Test” below.

       7.     Unless the Debtor is required to seek nonconsensual confirmation of the Plan, each
Class of Claims has either accepted the Plan or is not impaired under the Plan.

        8.     Except to the extent that the holder of a Claim has agreed to different treatment, the
Plan provides that: (a) Allowed Administrative Claims will be paid in full on the later of the
Effective Date, or the date the Claim is Allowed; (b) other Priority Claims will be paid in full on
the Effective Date; and (c) Priority Tax Claims will receive payment in full plus interest over five
(5) years.

       9.     At least one impaired Class has accepted the Plan, determined without including
any acceptance of the Plan by any insider holding a Claim in such Class.

       10.     Confirmation of the Plan is not likely to be followed by the liquidation of or the
need for further financial reorganization by the Debtor or the Reorganized Debtor.

       11.    The Debtor believes that the Plan has been submitted in good faith and that, upon
acceptance of the Plan by the voting Class, the Plan will satisfy all of the foregoing statutory
requirements.

C.       Best Interests of Creditors Test

        As mentioned above, confirmation of the Plan requires that each holder of a Claim in an
impaired Class must either: (i) accept the Plan; or (ii) receive or retain under the Plan property of
a value, as of the Effective Date, that is not less than the value such holder would receive or retain
if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code.

        The Debtor believes that in a hypothetical liquidation all creditors will receive less than
they will likely receive under the Plan. Chapter 7 liquidation carries potential costs and risks that
are resolved through the Plan, as follows:

       1.     The Plan incorporates the Trust Distribution Protocols, which were negotiated by
counsel representing in excess of 75% of Tort Claimants. There is likelihood that a Chapter 7
Trustee will be unable to implement the Trust Distribution Protocols or a similar Plan in the

                                                 49
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                   Document      Page 55 of 63



absence of a confirmed Chapter 11 Plan. As such, substantial estate resources would likely be
expended adjudicating or analyzing Tort Claims in a Chapter 7 case.

        2.      A Chapter 7 Trustee would be entitled to compensation of a percentage of all funds
distributed to parties in interest, excluding the Debtor, pursuant to 11 U.S.C. § 326. Any such
payment would dilute the amount of funds available to pay creditors.

       3.      The Settling Insurers would not get the Channeling Injunction and/or releases
provided in the Plan, nor would they make the substantial contributions they are making under the
Plan without such injunctions and/or releases.

       In addition, it is unlikely that the Settling Insurers would voluntarily contribute without the
corresponding benefit of final resolution of Tort Claims. Annexed hereto as Exhibit C is a
Liquidation Analysis. The Liquidation Analysis indicates that in a liquidation, holders of
Unsecured Claims would receive a lesser distribution than provided under the Plan.

D.       Feasibility

        The Bankruptcy Code requires that confirmation of a Plan is not likely to be followed by
liquidation or the need for further financial reorganization. Because (i) all the Tort Claims will be
resolved pursuant to the Plan, (ii) the Reorganized Debtor will not be financially liable on account
of any Tort Claims that occurred prior to the Petition Date except as provided in the Plan, and (iii)
distributions will be made only to the extent of existing assets or future recoveries, the Reorganized
Debtor and the Debtor believes the Plan is feasible.

E.       Cram Down

        The Bankruptcy Code provides a mechanism by which a Plan may be confirmed even if it
has been rejected by an impaired Class of Claims. Under the “cram down” provisions of the
Bankruptcy Code (§1129(b)), the proponent of the Plan (in this case the Debtor) may request that
it be confirmed despite its rejection by an impaired Class, and the Bankruptcy Court will confirm
the Plan if it (i) does not discriminate unfairly against a dissenting impaired Class and (ii) is fair
and equitable with respect to such Class.

        The Bankruptcy Code sets forth specific guidelines for determining whether a Plan is fair
and equitable with respect to a particular Class of Claims. For unsecured Claims, as are those in
all Classes, a Plan must provide that equity interest holders do not receive or retain any property
on account of their interest. The Debtor submits that this test which is applied to traditional
corporations is inapplicable to not-for-profit corporations as there are no equity interests or junior
creditors or the holders of Claims that are junior to Claims of a non-accepting Class are not
receiving any property under the Plan.

       In the event the Bankruptcy Court refuses to impose a “cram down” on the rights of a non-
consenting Class unless certain modifications are made to the terms and conditions of such non-
consenting Class’ treatment under the Plan, the Debtor reserves the right, without re-solicitation,
to propose such modification to such non-consenting Class’ treatment and to confirm the Plan.



                                                 50
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                   Document      Page 56 of 63



                                              XV.

     ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

        The Debtor has evaluated numerous alternatives to the Plan, including, without limitation,
proposing competing Plans by the Debtor and the Committee, and the conversion of the case to
case under Chapter 7 of the Bankruptcy Code and subsequent liquidation of the Debtor by a
Chapter 7 Trustee. After studying these alternatives, the Debtor has concluded that the Plan is the
best alternative and will maximize recoveries of holders of Claims. The following discussion
provides a summary of the analysis of the Debtor supporting its conclusion that a Chapter 7
liquidation of the Debtor or an alternative Chapter 11 Plan for the Debtor will not provide higher
value to holders of Claims.

A.       Liquidation Under Chapter 7 of the Bankruptcy Code

        If no Chapter 11 Plan can be confirmed, Debtor’s case may be converted to a case under
Chapter 7 (assuming the Debtor consents), in which event a Trustee would be elected or appointed
to liquidate the Debtor’s assets for distribution to its creditors in accordance with the priorities
established by the Bankruptcy Code. In addition to the factors discussed above, the Debtor
believes that liquidation under Chapter 7 would result in smaller distributions being made to
creditors than those provided for under the Plan because of (1) the increased costs and expenses of
a liquidation under Chapter 7 arising from fees payable to a Trustee for bankruptcy and
professional advisors to such Trustee and (2) the erosion in value of assets in the context of the
expeditious liquidation required under Chapter 7 and the “forced sale” environment in which such
a liquidation would likely occur. Accordingly, the Debtor has determined that confirmation of the
Plan will provide each holder of a Claim or equity interest with a greater recovery than it would
receive pursuant to liquidation of the Debtor under Chapter 7.

        A discussion of the effects that a Chapter 7 liquidation would have on the holders of Claims
is set out in the Liquidation Analysis, attached as Exhibit C hereto.

B.       Alternative Chapter 11 Plans

        If the Plan is not confirmed, any other party in interest could undertake to formulate a
different Chapter 11 Plan. Such a Chapter 11 Plan might involve either a reorganization and
continuation of the business of the Debtor or an orderly liquidation of the properties and interests
in property of the Debtor. With respect to an alternative Chapter 11 Plan, the Debtor has examined
various other alternatives in connection with the process involved in the formulation and
development of the Plan. The Debtor believes that the Plan, as described herein, enables holders
of Claims to realize the best recoveries under the present circumstances.

                                       XVI.
                    CERTAIN FEDERAL INCOME TAX CONSIDERATIONS

     THE FEDERAL, STATE, LOCAL, AND FOREIGN TAX CONSEQUENCES OF THE
PLAN ARE COMPLEX AND, IN MANY AREAS, UNCERTAIN. ACCORDINGLY, ALL
HOLDERS OF CLAIMS ARE STRONGLY URGED TO CONSULT THEIR TAX ADVISORS
WITH SPECIFIC REFERENCE TO THE FEDERAL, STATE, AND LOCAL TAX

                                                51
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392      Filed 08/16/19 Entered 08/16/19 12:40:53             Desc Main
                                      Document      Page 57 of 63



CONSEQUENCES OF THE PLAN WITH RESPECT TO SUCH HOLDER. NEITHER THE
DEBTOR NOR THE DEBTOR’S COUNSEL MAKE ANY REPRESENTATIONS
REGARDING THE PARTICULAR TAX CONSEQUENCES OF CONFIRMATION AND
CONSUMMATION OF THE PLAN AS TO THE DEBTOR OR ANY CREDITOR.

        Under the Internal Revenue Code of 1986, as amended (the “Code”), there may be
significant federal income tax issues arising under the Plan described in this Disclosure Statement
that affect Creditors in this Case.

A.       The Trust

       The Trust is a “qualified settlement fund” (“QSF”) within the meaning Treasury
Regulations enacted under the Internal Revenue Code at 26 U.S.C. § 468B(g). The Trust is
characterized as a QSF because:

        1.     The Trust is established pursuant to an Order of, or is approved by, the United
States, any state or political subdivision thereof, or any agency or instrumentality (including a
court of law) of any of the foregoing and is subject to the continuing jurisdiction of that
governmental authority;

        2.      The Trust is established to resolve or satisfy one or more contested or uncontested
claims that has resulted or may result from an event that has occurred and that has given rise to at
least one claim asserting liability arising out of, among other things, a tort, breach of contract, or
violation of law related to sexual abuse (but excluding non-tort obligations of the Debtor to make
payments to its general trade creditors or debt holders that relate to: a case under Title 11 of the
United States Code, a receivership, foreclosure of similar proceeding in a Federal or State court,
or a workout); and,

         3.       The Trust is a trust under state law.

         The primary tax consequences of the Trust being characterized as a QSF are the following:

                  1        The Trust must use a calendar taxable year and the accrual method of
                           accounting.

                  2        If the Debtor funds the Trust with appreciated property, the Debtor is
                           deemed to sell the property to the Trust. Accordingly, any gain or loss from
                           the deemed sale must be reported by the Debtor.

                  3        The Trust takes a fair market value basis in property contributed to it by the
                           Debtor.

                  4        The Trust’s gross income less certain modifications is taxable at the highest
                           federal tax rate applicable to trusts and Estate (currently 35%). The
                           Debtor’s funding of the Trust with cash and other property is not reported
                           by the Trust as taxable income. However, earnings recognized from, for
                           example, the short-term investment of the Trust’s funds will be subject to
                           tax.

                                                     52
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392     Filed 08/16/19 Entered 08/16/19 12:40:53           Desc Main
                                     Document      Page 58 of 63



                  5        The Trust may deduct from its gross income a limited number of
                           administrative expenses; the Trust in not entitled to deduct distributions
                           paid to its beneficiaries.

                  6        The Trust will have a separate taxpayer identification number and will be
                           required to file annual tax returns (which are due on March 15). The Trust
                           will also be required to comply with a number of other administrative tax
                           rules including filing information returns (generally IRS Form 1099) when
                           approved payments are made to claimants.

B.       Federal Income Tax Consequences to Holders of Claims

         The federal income tax consequences to a holder of a Claim receiving, or entitled to
receive, a Distribution in partial or total satisfaction of a Claim may depend on a number of factors,
including the nature of the Claim, the claimants’ method of accounting, and their own particular
tax situation. Because each claimant’s tax situation differs, claimants should consult their own tax
advisors to determine how the Plan affects them for federal, state and local tax purposes, based on
its particular tax situations.

        Among other things, the federal income tax consequences of a distribution to a claimant
may depend initially on the nature of the original transaction pursuant to which the Claim arose.
For example, a distribution in repayment of the principal amount of a loan is generally not included
in the claimant’s gross income. Distributions to Tort Claimants may not be taxable as it may be
considered compensation for personal injuries.

        The federal income tax consequences of a distribution to a claimant may also depend on
whether the item to which the distribution relates has previously been included in the claimant’s
gross income or has previously been subject to a loss or bad debt deduction. For example, if a
distribution is made in satisfaction of a receivable acquired in the ordinary course of the claimant’s
trade or business, and the claimant had previously included the amount of such receivable
distribution in his or her gross income under his or her method of accounting, and had not
previously claimed a loss or bad debt deduction for that amount, the receipt of the distribution
should not result in additional income to the claimant but may, as discussed below, result in a loss.
Conversely, if the claimant had previously claimed a loss or bad debt deduction with respect to the
item previously included in income, the claimant generally would be required to include the
amount of the distribution in income when received.

         A claimant receiving a distribution in satisfaction of his or her claim generally may
recognize taxable income or loss measured by the difference between (i) the cash and the fair
market value (if any) of the property received and (ii) its adjusted tax basis in the Claim. For this
purpose, the adjusted tax basis may include amounts previously included in income (less any bad
debt or loss deduction) with respect to that item. This income or loss may be ordinary income or
loss if the distribution is in satisfaction of accounts or notes receivable acquired in the ordinary
course of the claimant’s trade or business for the performance of services or for the sale of goods
or merchandise. In addition, if a claimant had claimed an ordinary bad debt deduction for the
worthlessness of his or her Claim in whole or in part in a prior taxable year, any income realized
by the claimant as a result of receiving a distribution may be taxed as ordinary income to the extent


                                                   53
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53       Desc Main
                                    Document      Page 59 of 63



of the ordinary deduction previously claimed. Generally, the income or loss will be capital gain
or loss if the Claim is a capital asset in the claimant’s hands.

                                               XVII.

                                     VOTING INSTRUCTIONS

       Solicitation Packages which will include copies of (i) the Disclosure Statement Approval
Order, (ii) the Notice of Disclosure Statement Approval and Confirmation Hearing, (iii) the
approved Form of Disclosure Statement (together with the Plan annexed thereto), and (iv) the form
of Ballot shall be sent to creditors. Procedures and deadlines for submitting the Ballot shall be
included in such Solicitation Package.

                                --Rest of Page Intentionally Left Blank--




                                                   54
CORE/3008165.0002/154242258.1
 Case 15-50792           Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53        Desc Main
                                   Document      Page 60 of 63



                                           XVIII.

                                        CONCLUSION

        The Debtor and Committee believe that confirmation and implementation of the Plan is
preferable to any other alternative. Accordingly, the Debtor and Committee urge holders of Claims
to vote to accept the Plan by so indicating on its Ballots and returning them as specified in the
instructions set forth in the Solicitation Packages.

Dated: July 3, 2019




                                               55
CORE/3008165.0002/154242258.1
Case 15-50792   Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53   Desc Main
                          Document      Page 61 of 63
Case 15-50792   Doc 392   Filed 08/16/19 Entered 08/16/19 12:40:53   Desc Main
                          Document      Page 62 of 63
 Case 15-50792      Doc 392    Filed 08/16/19 Entered 08/16/19 12:40:53   Desc Main
                               Document      Page 63 of 63



AND

THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS



__________________________________
By: William Weis
Its: Chairperson




STINSON, LLP

/e/ Robert T. Kugler
Robert T. Kugler
Edwin H. Caldie
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402
Attorneys for the Official Committee of Unsecured
Creditors of the Diocese of Duluth




DISCLOSURE STATEMENT
